EXHIBIT 10.6
EXECUTION VERSION
SECURITY AGREEMENT
Dated as of August 4, 2009
among
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
THE SUBSIDIARIES FROM TIME TO TIME PARTY HERETO
and
Wilmington Trust Company,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS*

              Page  
ARTICLE I
DEFINITIONS
       
 
       
Section 1.01 Definition of Terms Used Herein
    3  
Section 1.02 Definition of Certain Terms Used Herein
    3  
Section 1.03 Rules of Interpretation
    13  
 
       
ARTICLE II
SECURITY INTEREST
       
 
       
Section 2.01 Security Interest
    13  
Section 2.02 No Assumption of Liability
    13  
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES
       
 
       
Section 3.01 Title and Authority
    14  
Section 3.02 Filings
    14  
Section 3.03 Validity of Security Interest
    14  
Section 3.04 Absence of Other Liens
    15  
Section 3.05 [Reserved]
    15  
Section 3.06 Claims
    15  
Section 3.07 Instruments and Chattel Paper
    16  
Section 3.08 Securities Accounts and Commodity Accounts
    16  
Section 3.09 Electronic Chattel Paper and Transferable Records
    16  
Section 3.10 Fair Labor Standards Act
    16  
 
       
ARTICLE IV
COVENANTS
       
 
       
Section 4.01 Change of Name; Location of Collateral; Records; Place of Business
    16  
Section 4.02 Periodic Certification
    16  
Section 4.03 Protection of Security Interest
    17  
Section 4.04 Further Assurances
    17  
Section 4.05 Inspection and Verification
    18  
Section 4.06 Taxes; Encumbrances
    18  
Section 4.07 Assignment of Security Interest
    18  
Section 4.08 Continuing Obligations of the Grantors
    18  
Section 4.09 Use and Disposition of Collateral
    18  
Section 4.10 Limitation on Modification of Accounts
    19  
Section 4.11 Insurance
    19  
Section 4.12 Legend
    19  
Section 4.13 Covenants Regarding Patent, Trademark and Copyright Collateral
    19  

 

*   Table of Contents is not a part of the Security Agreement.

- i -



--------------------------------------------------------------------------------



 



Table of Contents (cont.)

              Page  
Section 4.14 Warehouse Receipts
    21  
Section 4.15 Claims
    21  
Section 4.16 Other Actions
    21  
Section 4.17 Joinder of Additional Grantors
    23  
 
       
ARTICLE V
COLLECTIONS
       
 
       
Section 5.01 Accounts
    23  
Section 5.02 Collections
    24  
Section 5.03 Power of Attorney
    25  
 
       
ARTICLE VI
REMEDIES
       
 
       
Section 6.01 Remedies upon Default
    26  
Section 6.02 Application of Proceeds
    29  
Section 6.03 Grant of License to Use Intellectual Property and Other Property
    29  
 
       
ARTICLE VII
MISCELLANEOUS
       
 
       
Section 7.01 Notices
    30  
Section 7.02 Security Interest Absolute
    30  
Section 7.03 Survival of Agreement
    30  
Section 7.04 Binding Effect; Several Agreement
    30  
Section 7.05 Successors and Assigns
    30  
Section 7.06 Collateral Agent’s Fees and Expenses; Indemnification
    30  
Section 7.07 GOVERNING LAW
    31  
Section 7.08 Waivers; Amendment
    31  
Section 7.09 WAIVER OF JURY TRIAL
    32  
Section 7.10 Severability
    32  
Section 7.11 Counterparts
    32  
Section 7.12 Headings
    32  
Section 7.13 Jurisdiction; Consent to Service of Process
    32  
Section 7.14 Termination
    33  
Section 7.15 Headings and Recitals
    33  
Section 7.16 Intercreditor Terms Prevail
    33  
Section 7.17 Limitation on Duties of Collateral Agent
    33  

Schedules:

         
Schedule I
  —   Copyrights
Schedule II
  —   Licenses
Schedule III
  —   Patents
Schedule IV
  —   Trademarks
Schedule V
  —   Claims
Schedule VI
  —   Instruments and Chattel Paper
Schedule VII
  —   Securities Accounts and Commodity Accounts
Schedule VIII
  —   Electronic Chattel Paper and Transferable Records

- ii -



--------------------------------------------------------------------------------



 



Exhibits:

     
Exhibit A
  Form of Accession Agreement
Exhibit B
  Form of Perfection Certificate
Exhibit C
  Form of Grant of Security Interest in US Patents and Trademarks
Exhibit D
  Form of Grant of Security Interest in US Copyrights

- iii -



--------------------------------------------------------------------------------



 



     SECURITY AGREEMENT (this “Agreement”) dated as of August 4, 2009, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (the “Company” and a “Grantor”), a
Maryland corporation, each of the undersigned Subsidiaries of the Company and
each other Subsidiary of the Company which becomes a party hereto (each such
Subsidiary individually a “Grantor” and collectively with the Company, the
“Grantors”) and Wilmington Trust Company, as collateral agent (together with any
successor or successors in such capacity, the “Collateral Agent”) for the
benefit of the Trustee (as defined below) and the Holders (as defined below).
          Reference is made to the 113/8% Senior Secured Notes due 2015 of the
Company (as amended, restated, supplemented or modified from time to time, the
“Notes”), in the original aggregate principal amount of $260,000,000 issued
pursuant to the Indenture, dated as of August 4, 2009 (as amended, restated,
amended and restated, modified or supplemented from time to time and including
any agreement extending the maturity of, refinancing or otherwise amending,
amending and restating or otherwise modifying or restructuring all or any
portion of the obligations of the Company under the Notes or such agreement or
any successor agreement, the “Indenture”) among the Company, the Grantors, the
Collateral Agent and Wilmington Trust Company, as trustee (together with any
successor or successors in such capacity, the “Trustee”). Each Grantor has,
pursuant to the Indenture, unconditionally guaranteed the Obligations (as
defined below).
          The Company and each other Grantor will materially benefit from the
issuance of the Notes and it is a condition to the issuance of the Notes that
the Grantors execute and deliver this Agreement.
          The Company and all direct and indirect domestic Subsidiaries of the
Company that become a party thereto from time to time (such Subsidiaries being
herein collectively referred to as the “ABL Subsidiary Borrowers”) are also
parties to (i) an Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, modified, supplemented, extended, restated, renewed or
replaced from time to time in accordance with the terms thereof including any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and as the same may be amended, restated,
modified, renewed, refunded, replaced or refinanced from time to time,
regardless of whether such amendment, restatement, modification, renewal,
refunding, replacement or refinancing is with the same financial institutions or
otherwise, the “ABL Credit Agreement”) with the lenders from time to time party
thereto (the “ABL Lenders”), Bank of America, N.A., a national banking
association (“Bank of America”), as issuing bank for certain letters of credit
(the “ABL L/C Issuer”), Bank of America, acting through its Retail Finance Group
(“BofA Retail Finance”), as Administrative Agent for the ABL Lenders (together
with its successor or successors in such capacity, the “ABL Administrative
Agent”), BofA Retail Finance, as Collateral Agent (together with its successor
or successors in such capacity, the “ABL Collateral Agent”), (ii) a Security
Agreement dated as of December 3, 2007 (as amended, modified, supplemented,
extended, restated, renewed or replaced from time to time in accordance with the
terms thereof, the “ABL Security Agreement”), and (iii) a Pledge Agreement dated
as of December 3, 2007 (as amended, modified, supplemented, extended, restated,
renewed or replaced from time to time in accordance with the terms thereof, the
“ABL Pledge Agreement”).
          Certain ABL Lenders and their Affiliates at the time acting as Hedging
Providers may from time to time provide forward rate agreements, options, swaps,
caps, floors and other hedging agreements (the “ABL Hedging Agreements”) to the
ABL Obligors (as defined below). The ABL Lenders, the ABL L/C Issuer, the ABL
Administrative Agent, each co-agent or sub-agent appointed by the ABL
Administrative Agent from time to time pursuant to the ABL Credit Agreement, the
ABL Collateral Agent, each co-agent or sub-agent appointed by the ABL Collateral
Agent from time to time pursuant to the ABL Security Agreement and each
Indemnitee (as defined in the ABL Credit Agreement)

 



--------------------------------------------------------------------------------



 



and their respective successors and assigns are herein referred to individually
as an “ABL Credit Party” and collectively as the “ABL Credit Parties” and the
ABL Credit Parties, the Hedging Providers and their respective successors and
assigns are herein referred to individually as an “ABL Secured Party” and
collectively as the “ABL Secured Parties”.
          To induce the ABL Lenders to enter into the ABL Credit Agreement and
the other Loan Documents (as defined in the ABL Credit Agreement) and the
Hedging Providers to enter into the ABL Hedging Agreements contemplated by the
ABL Credit Agreement (such Loan Documents and the ABL Hedging Agreements being
herein collectively referred to as the “ABL Loan Documents”), and as a condition
precedent to the obligations of the ABL Lenders under the ABL Credit Agreement,
certain Subsidiaries of the Company who are not ABL Subsidiary Borrowers (each
an “ABL Subsidiary Guarantor” and, collectively, the “ABL Subsidiary
Guarantors”) have agreed, jointly and severally, to provide a guaranty of all
obligations of the Company and the ABL Subsidiary Borrowers under or in respect
of the ABL Loan Documents. The Company, the ABL Subsidiary Borrowers and ABL
Subsidiary Guarantors are herein collectively referred to as the “ABL Obligors”
and individually as an “ABL Obligor”.
          Revolving loans and term loans (collectively, “ABL Loans”) are now and
may hereafter be outstanding under the ABL Credit Agreement. The payment of the
principal of and interest on the ABL Loans and all other Obligations (as defined
in the ABL Credit Agreement and the ABL Security Agreement, the “ABL Loan
Obligations” and, together with all ABL Hedging Obligations (as defined below),
the “ABL Obligations”) are secured pursuant to the ABL Security Agreement and
various other security documents by a first priority security interest in all of
the ABL Obligors’ right, title and interest in all of their present and future
personal and real property and proceeds thereof (other than Excluded Assets as
described in the ABL Loan Documents) (all such non-excluded personal and real
property and proceeds thereof being herein collectively referred to as the “ABL
Collateral”).
          The Indenture requires the Grantors to secure their obligations under
the Notes and the Indenture by a second priority security interest in the assets
constituting or intended to constitute ABL Collateral, subject to exceptions
(the “Note Collateral”).
          The ABL Collateral Agent and the Collateral Agent will enter into an
Intercreditor Agreement dated as of the date hereof (as amended, restated,
supplemented or modified from time to time, the “Intercreditor Agreement”) to
provide among other things that:
               (i) the ABL Loan Obligations, plus obligations on account of Cash
Management Services (as defined in the Intercreditor Agreement), ABL Hedging
Obligations and obligations on account of other Bank Products (as defined in the
Intercreditor Agreement) are secured on a first priority basis by all ABL
Collateral up to the Maximum Revolving Debt Amount (as defined in the
Intercreditor Agreement);
               (ii) the Obligations are secured by the Note Collateral (which
includes some, but not all, of the assets constituting or intended to constitute
ABL Collateral);
               (iii) the security interest securing the Obligations in the ABL
Collateral (x) is of a second priority subject only to the first priority
security interest securing an amount of ABL Obligations that does not exceed the
Maximum Revolving Debt Amount and (y) is of a first priority with respect to
that portion of the ABL Obligations which exceeds the Maximum Revolving Debt
Amount.
          Accordingly, the Grantors and the Collateral Agent, on behalf of
itself and each Secured Party (and each of their respective successors or
assigns), hereby agree as follows:

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          Section 1.01 Definition of Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Indenture, all references to the Uniform
Commercial Code or “UCC” shall mean the Uniform Commercial Code in effect in the
State of New York as of the date hereof and any uncapitalized terms used herein
which are defined in the UCC have the respective meanings provided in the UCC;
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9, and provided further that if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of the Security Interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” or “UCC” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
          Section 1.02 Definition of Certain Terms Used Herein. As used herein,
the following terms shall have the following meanings:
          “ABL Cash Management Requirements” shall have the meaning given that
term in Section 4.16(e) of this Agreement.
          “ABL Hedging Obligations” shall mean all Hedging Obligations (as
defined in the Indenture) of the Company or any of its Subsidiaries or Cash
Management Obligations (as defined in the Indenture) of the Company or any of
its Subsidiaries in each case owing to an ABL Lender or an Affiliate of an ABL
Lender at the time of entry into such Hedging Obligations or Cash Management
Obligations.
          “Accession Agreement” shall mean an Accession Agreement, substantially
in the form of Exhibit A hereto, executed and delivered by an additional Grantor
after the Issue Date pursuant to Section 4.17 of the Indenture and/or
Section 4.17 of this Agreement.
          “Accessions” shall have the meaning given that term in the UCC.
          “Account Debtor” shall mean any person who is or who may become
obligated to any Grantor under, with respect to or on account of a Receivable.
          “Accounts” shall mean “accounts” as defined in the UCC, and all right,
title and interest of any Grantor to payment for goods and services sold or
leased, including any such right evidenced by Chattel Paper, whether due or to
become due, whether or not it has been earned by performance, and whether now or
hereafter acquired or arising in the future, including, without limitation,
(i) accounts receivable from Affiliates of the Grantors, (ii) health-care
insurance receivables (as defined in the UCC), and (iii) rights to payment
arising out of the use of a credit or charge card or information contained on or
used with that card.
          “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

- 3 -



--------------------------------------------------------------------------------



 



          “Agent’s Account” shall (i) have the meaning set forth in
Section 5.14(f) of the ABL Credit Agreement; or (ii) if the ABL Obligations are
no longer outstanding, mean an account of the Collateral Agent to be notified to
the Company by the Collateral Agent.
          “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq., as amended from time to time.
          “Blocked Account Agreement” means with respect to a Blocked Account,
an agreement, in form and substance satisfactory to the Collateral Agent,
establishing Control of such Blocked Account by the Collateral Agent and whereby
the Blocked Account Bank maintaining such Blocked Account agrees, upon
notification by the Collateral Agent (or any agent or bailee thereof) of the
occurrence and during the continuance of an Event of Default, to comply only
with the instructions originated by the Collateral Agent (or the ABL Collateral
Agent acting as agent and bailee on behalf of the Collateral Agent and the other
Secured Parties) without the further consent of any Grantor.
          “Blocked Account Bank” shall have the meaning given that term in
Section 5.01(a) of this Agreement.
          “Blocked Accounts” shall have the meaning given that term in
Section 4.16(e) of this Agreement.
          “Blue Sky Laws” shall have the meaning given that term in
Section 6.01(c) of this Agreement.
          “Books and Records” means all instruments, files, records, ledger
sheets and documents covering or relating to any of the Collateral.
          “Chattel Paper” shall have the meaning given that term in the UCC.
          “Claims” means all “commercial tort claims” (as defined in the UCC),
including, without limitation, each of the claims described on Schedule V
hereto, as such Schedule may be amended, modified or supplemented from time to
time, and also means and includes all claims, causes of action and similar
rights and interests (however characterized) of a Grantor, whether arising in
contract, tort or otherwise, and whether or not subject to any action, suit,
investigation or legal, equitable, arbitration or administrative proceedings.
          “Collateral” shall mean all personal property of each Grantor,
including, without limitation, all:
               (i) Accounts Receivable,
               (ii) Chattel Paper,
               (iii) Claims, Judgments and/or Settlements,
               (iv) Deposit Accounts and securities accounts and all cash and
cash equivalents or other assets in each such account,
               (v) Documents,
               (vi) Equipment,

- 4 -



--------------------------------------------------------------------------------



 



               (vii) Fixtures,
               (viii) General Intangibles (including Payment Intangibles and
Intellectual Property),
               (ix) Goods,
               (x) Instruments,
               (xi) Inventory,
               (xii) Investment Property,
               (xiii) Letter-of-Credit Rights,
               (xiv) Software,
               (xv) Supporting Obligations,
               (xvi) money, policies and certificates of insurance, deposits,
cash, or other property,
               (xvii) all Books and Records and information relating to any of
the foregoing ((i) through (xvi)) and/or to the operation of any Grantor’s
business, and all rights of access to such Books and Records and information,
and all property in which such Books and Records and information are stored,
recorded and maintained,
               (xviii) all insurance proceeds, refunds, and premium rebates,
including, without limitation, proceeds of fire and credit insurance, whether
any of such proceeds, refunds, and premium rebates arise out of any of the
foregoing ((i) through (xvii)) or otherwise,
               (xix) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((i) through (xviii)), including the right of
stoppage in transit, and
               (xx) any of the foregoing, whether now owned or now due, or in
which any Grantor has an interest, or hereafter acquired, arising, or to become
due, or in which any Grantor obtains an interest, and all products, Proceeds,
substitutions, and Accessions of or to any of the foregoing;
provided, however, that Collateral shall not include Excluded Assets; provided
that the Proceeds from any sale, transfer or assignment or other voluntary or
involuntary disposition of such Excluded Assets, shall not be excluded from the
definition of Collateral to the extent that the assignment of such Proceeds is
not prohibited or to the extent not otherwise required to be paid to the holder
of the Indebtedness secured by such Excluded Assets; and provided, further, that
the term “Collateral” as used in this Agreement shall not include any
“Collateral” as defined in the Pledge Agreement.
          “Commodity Account” shall have the meaning given that term in the UCC.
          “Commodity Intermediary” shall have the meaning given that term in the
UCC.
          “Computer Hardware” means all computer and other electronic data
processing hardware of a Grantor, whether now or hereafter owned, licensed or
leased by such Grantor, including, without

- 5 -



--------------------------------------------------------------------------------



 



limitation, all integrated computer systems, networks, central processing units,
memory units, display terminals, printers, features, computer elements, card
readers, tape drives, hard and soft disk drives, storage devices, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related hardware, all documentation, flowcharts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes associated with any of the foregoing and all options, warranties, services
contracts, program services, test rights, maintenance rights, support rights,
renewal rights and indemnifications relating to any of the foregoing.
          “Control”, with respect to (i) Deposit Accounts, shall have the
meaning given that term in Section 9-104 of the UCC; (ii) Electronic Chattel
Paper, shall have the meaning given that term in Section 9-105 of the UCC;
(iii) Investment Property, shall have the meaning given the term in
Section 9-106 of the UCC; and (iv) Letter-of-Credit Rights, shall have the
meaning given that term in Section 9-107 of the UCC.
          “Copyright License” shall mean any written agreement, now or hereafter
in effect, granting any right to any third party, whether exclusive or
non-exclusive, under any Copyright now or hereafter owned by any Grantor,
whether or not registered, or which such Grantor otherwise has the right to
license, or granting any right, whether exclusive or non-exclusive, to such
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.
          “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor:
               (i) all copyright rights in any work subject to the copyright
laws of the United States or any other country (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee or otherwise, and
               (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule I and any renewals and extensions thereof,
               (iii) all Software, computer programs, web pages, computer data
bases and computer program flow diagrams, including all source codes and object
codes related to any or all of the foregoing,
               (iv) all tangible property embodying or incorporating any or all
of the foregoing, whether in completed form or in some lesser state of
completion, and all masters, duplicates, drafts, versions, variations and copies
thereof, in all formats,
               (v) all claims for, and rights to sue for, past, present and
future infringement of any of the foregoing,
               (vi) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including, without
limitation, damages and payments for past, present or future infringements
thereof and payments and damages under all Copyright Licenses in connection
therewith,
               (vii) all rights in any of the foregoing, arising under the Laws
of the United States, to copy, record, synchronize, broadcast, transmit,
perform, distribute, create derivative

- 6 -



--------------------------------------------------------------------------------



 



works of, and/or display any of the foregoing or any matter which is the subject
of any of the foregoing in any manner and by any process now known or hereafter
devised, and
               (viii) the name and title of each Copyright item and all rights
of any Grantor to the use thereof, including, without limitation, rights
protected pursuant to trademark, service mark, unfair competition,
anti-cybersquatting and/or the rules and principles of any other applicable
statute, common law or other rule or principle of law now existing or hereafter
arising.
          “Daily Receipts” shall mean all amounts received by the Company and
the other Grantors, whether in the form of cash, checks, any moneys received or
receivable in respect of charges made by means of credit cards, and other
negotiable instruments, in each case as a result of the sale of Inventory.
          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “De Minimis Deposit Account” shall have the meaning given that term in
Section 4.16(e) of this Agreement.
          “De Minimis Deposit Amount” shall have the meaning given that term in
Section 4.16(e) of this Agreement.
          “Deposit Account” shall have the meaning given that term in the UCC
and shall also include all demand, time, savings, passbook, or similar accounts
maintained with a bank or other financial institution, whether or not evidenced
by an Instrument, all cash and other funds held therein and all passbooks
related thereto and all certificates and Instruments, if any, from time to time
representing, evidencing or deposited into such deposit accounts.
          “Deposit Account Control Agreement” or “DACA” shall mean with respect
to a Deposit Account, an agreement by and among the bank at which such Deposit
Account is maintained, the Grantor that is the bank’s customer with respect to
such Deposit Account, and the Collateral Agent (and which may but is not
required to include the ABL Collateral Agent as a party), in form and substance
satisfactory to the Collateral Agent and in compliance with the terms of the
Intercreditor Agreement, establishing Control of such Deposit Account by the
Collateral Agent and whereby the bank maintaining such Deposit Account agrees,
upon notification by the Collateral Agent of the occurrence and during the
continuance of an Event of Default, to comply only with the instructions
originated by the Collateral Agent (or the ABL Collateral Agent if the ABL
Collateral Agent is a party to such agreement), without the further consent of
any Grantor. A DACA may (but is not required to) take the form of an amended (or
amended and restated) Blocked Account Agreement.
          “Documents” shall have the meaning given that term in the UCC.
          “Electronic Chattel Paper” shall have the meaning given that term in
the UCC.
          “Equipment” shall mean “equipment”, as defined in the UCC, and shall
also mean all Computer Hardware, furniture, store fixtures, motor vehicles,
rolling stock, machinery, office equipment, plant equipment, tools, dies, molds,
and other goods, property, and assets which are used and/or were purchased for
use in the operation or furtherance of a Grantor’s business, and any and all
Accessions or additions thereto, and substitutions therefor.

- 7 -



--------------------------------------------------------------------------------



 



          “Excluded Assets” means (i) any permit, lease, license, contract,
agreement, joint venture agreement, or other instrument to which the Company or
any Grantor is a party and any Equity Interests in a joint venture to the extent
the Company or such Grantor is prohibited from granting a Lien in its rights
thereunder pursuant to the terms of such permit, lease, license, contract,
agreement, or other instrument, or the shareholder or other similar agreement
governing such joint venture, or under applicable law (other than to the extent
that any restriction on such assignment would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision
or provisions) of any relevant jurisdiction or any other applicable Law or
principles of equity); (ii) any Excluded Equipment; (iii) any United States
intent-to-use trademark application to the extent and for so long as creation by
a Grantor of a Security Interest therein would impair the validity or
enforceability of such intent-to-use trademark applications as determined by the
Company; (iv) any assets or Equity Interests acquired by the Company or any
Grantor after the date hereof in a transaction not prohibited by the Indenture
to the extent such assets or Equity Interests are subject to a Lien permitted by
clauses (v) or (vi) of the definition of “Permitted Liens” in the Indenture so
long as the documents applicable to such Lien prohibit any other Lien on such
assets or Equity Interests; (v) each Principal Property (as defined in the
Indenture), except as otherwise provided under Section 4.10 of the Indenture;
(vi) any property or assets to the extent such property or assets does not
constitute ABL Collateral; provided, however, that this clause (vi) shall be
applicable only at such time or times as the ABL Credit Agreement is in effect;
(vii) any voting Equity Interests of a Foreign Subsidiary in excess of 65% of
all outstanding voting Equity Interests of a first-tier Foreign Subsidiary; and
(viii) any property or assets owned by any Foreign Subsidiary.
          “Excluded Equipment” means at any date any assets of the Company or
any Grantor which are subject to a Lien securing Indebtedness permitted by
clause (iv) of Section 4.08(b) of the Indenture if and to the extent that
(i) the express terms of a valid and enforceable restriction in favor of a
Person who is not the Company or a Grantor contained in the agreements or
documents granting or governing such Indebtedness prohibits, or requires any
consent or establishes any other conditions for, an assignment thereof, or a
grant of a security interest therein, by the Company or the applicable Grantor
and (ii) such restriction relates only to the asset or assets acquired by the
Company or the applicable Grantor with the proceeds of such Indebtedness and
attachments thereto or substitutions therefor.
          “Financial Officer” of any Person means the chief financial officer,
principal accounting officer, treasurer, controller or any vice
precident-finance, vice-president-financal services or vice president-treasury
services of such Person.
          “Financing Statement” shall have the meaning given that term in the
UCC.
          “Fixtures” shall have the meaning given that term in the UCC.
          “General Intangibles” shall mean “general intangibles” as defined in
the UCC, and all choses in action and causes of action and all other assignable
intangible personal property of any Grantor of every kind and nature now owned
or hereafter acquired by any Grantor, including all Payment Intangibles, all
rights and interests in partnerships, limited partnerships, limited liability
companies and other unincorporated entities which interests do not constitutes
Securities, corporate or other business records, indemnification claims,
contract rights (including rights under personal property leases, whether
entered into as lessor or lessee, hedging agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Receivables.
          “Goods” shall have the meaning given that term in the UCC.

- 8 -



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central bank).
          “Holders” means the holders from time to time of the Notes.
          “Indemnitee” shall have the meaning given that term in Section 7.06(b)
of this Agreement.
          “Indenture” shall have the meaning given to that term in the
preliminary statement of this Agreement.
          “Intellectual Property” shall mean all intellectual and similar
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, technology, confidential or proprietary technical and
business information, know-how, show-how, data or information, domain names,
mask works, customer lists, vendor lists, subscription lists, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.
          “Instruments” shall have the meaning given that term in the UCC.
          “Inventory” shall mean “inventory” as defined in the UCC, and all
goods of any Grantor, whether now owned or hereafter acquired, held for sale or
lease, or furnished or to be furnished by any Grantor under contracts of
service, or consumed in any Grantor’s business, including raw materials,
intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.
          “Investment Property” shall have the meaning given that term in the
UCC.
          “Judgments” shall mean all judgments, decrees, verdicts, decisions or
orders issued in resolution of or otherwise in connection with a Claim, whether
or not final or subject to appeal, and including all rights of enforcement
relating thereto and any and all Proceeds thereof.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
          “Leaseholds” means with respect to any Person all of the right, title
and interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Letter-of-Credit Right” shall have the meaning given that term in the
UCC and shall also mean any right to payment or performance under a letter of
credit, whether or not the beneficiary has demanded, or is at the time entitled
to demand, payment or performance.

- 9 -



--------------------------------------------------------------------------------



 



          “Letters of Credit” shall have the meaning given that term in the UCC.
          “License” shall mean any Patent License, Trademark License, Copyright
License, software license or other license or sublicense to which any Grantor is
a party, which license or sublicense is, or would reasonably be expected to be,
material to the business, condition (financial or otherwise) or operations of
the Company and its Subsidiaries taken as a whole, including those listed on
Schedule II.
          “Note Documents” means the Indenture, the Notes, any registration
rights agreement related thereto and the Collateral Documents, in each case
including all exhibits and schedules thereto, and all other agreements,
documents and instruments relating to the Notes, in each case as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof.
          “Obligations means, without duplication:
               (i) all principal of and interest (including, without limitation,
any interest which accrues after the commencement of any proceeding under any
Debtor Relief Law with respect to any Grantor, whether or not allowed or
allowable as a claim in any such proceeding) on the Notes;
               (ii) all fees, expenses, indemnification obligations and other
amounts of whatever nature now or hereafter payable by any Grantor (including,
without limitation, any amounts which accrue after the commencement of any
proceeding under any Debtor Relief Law with respect to any Grantor, whether or
not allowed or allowable as a claim in any such proceeding) pursuant to the
Indenture, the Notes, the Intercreditor Agreement, any Collateral Document or
any other Note Document;
               (iii) all expenses of the Collateral Agent or the Trustee as to
which the Collateral Agent or the Trustee has a right to reimbursement under the
Indenture or under any other similar provision of any Collateral Document, the
Intercreditor Agreement, or any other Note Document including, without
limitation, any and all sums advanced by the Collateral Agent to preserve the
Collateral or its security interest in the Collateral; and
               (iv) all other obligations or liabilities now existing or
hereafter arising or incurred (including, without limitation, any amounts which
accrue after the commencement of any Debtor Relief Law with respect to any
Grantor, whether or not allowed or allowable as a claim in any such proceeding)
on the part of any Grantor pursuant to the Indenture, the Notes, the
Intercreditor Agreement, any Collateral Document or any other Note Document;
together in each case with all renewals, modifications, refinancings,
consolidations or extensions thereof.
          “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
          “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all letters patent of the United States, all
registrations and recordings thereof, and all applications for letters patent of
the United States, including registrations, recordings and pending applications
in the United States Patent and Trademark Office, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the

- 10 -



--------------------------------------------------------------------------------



 



inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
          “Payment Intangible” shall have the meaning given that term in the UCC
and shall also mean any General Intangible under which the Account Debtor’s
primary obligation is a monetary obligation.
          “Perfection Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Financial Officer and
the chief legal officer of the Company.
          “Pledge Agreement” shall mean the Pledge Agreement, dated as of the
date hereof (as the same may be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time), among the Company, the
grantors party thereto and the Collateral Agent.
          “Proceeds” shall mean “proceeds” as defined in the UCC, and any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property which constitutes Collateral, and shall include
               (i) all cash and negotiable instruments received by or held on
behalf of the Collateral Agent pursuant to the provisions of the Indenture, this
Agreement or otherwise, in respect of any Collateral,
               (ii) in the case of Collateral constituting Intellectual
Property, any claim of any Grantor against any third party for (and the right to
sue and recover for and the rights to damages or profits due or accrued arising
out of or in connection with)
               (A) past, present or future infringement of any Patent now or
hereafter owned by any Grantor, or licensed under a Patent License,
               (B) past, present or future infringement or dilution of, or any
unfair competition with, any Trademark now or hereafter owned by any Grantor or
licensed under a Trademark License or injury to the goodwill associated with or
symbolized by any Trademark now or hereafter owned by any Grantor,
               (C) past, present or future breach of any License and
               (D) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and
               (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
          “Real Property” means, with respect to any Person, all of the right,
title and interest of such Person in and to land, improvements and fixtures,
including Leaseholds.
          “Receivables” shall mean all Accounts, all Payment Intangibles, all
Instruments, all Chattel Paper and all Letter-of-Credit Rights.

- 11 -



--------------------------------------------------------------------------------



 



          “Secured Parties” shall mean
               (i) the Collateral Agent and any co-agents or sub-agents;
               (ii) the Trustee and any co-agents or sub-agents;
               (iii) the Holders;
               (iv) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Note Document, and
               (v) the successors and assigns of each of the foregoing.
          “Securities Act” shall have the meaning given that term in
Section 6.01(c) of this Agreement.
          “Securities Account” shall have the meaning given that term in the
UCC.
          “Securities Intermediary” shall have the meaning given that term in
the UCC.
          “Security” shall have the meaning given that term in the UCC.
          “Security Interest” shall have the meaning given that term in
Section 2.01.
          “Settlements” shall mean all right, title and interest of a Grantor
in, to and under any settlement agreement or other agreement executed in
settlement or compromise of any Claim, including all rights to enforce such
agreements and all payments thereunder or arising in connection therewith.
          “Software” shall have the meaning given that term in the UCC.
          “Supporting Obligation” shall have the meaning given that term in the
UCC and shall also refer to a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, a
Document, a General Intangible, an Instrument, or Investment Property.
          “Trademark License” shall mean any written agreement, now or hereafter
in effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” shall mean all of the following now owned or hereafter
arising, used, acquired or owned by any Grantor:
               (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, certification marks, collective marks, brand names, trademark
rights arising out of domain names, and other identifiers of source or goodwill,
along with all prints and labels on which any of the foregoing have appeared or
appear, package and other designs, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof; and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, any State of the

- 12 -



--------------------------------------------------------------------------------



 



United States, or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule IV,
               (ii) all goodwill associated therewith or symbolized thereby
               (iii) all claims for, and rights to sue for, past, present or
future infringements, dilution, or unfair competition with any of the foregoing,
               (iv) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including, without
limitation, damages and payments for past, present or future infringements,
dilution or unfair competition with any of the foregoing and payments and
damages under all Trademark Licenses in connection therewith and
               (v) all other assets, rights and interests that uniquely reflect
or embody such goodwill.
          Section 1.03 Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Indenture shall be applicable to this
Agreement.
ARTICLE II
SECURITY INTEREST
          Section 2.01 Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under the Collateral (the “Security Interest”). Without limiting the foregoing,
each Grantor hereby designates the Collateral Agent as such Grantor’s true and
lawful attorney, exercisable by the Collateral Agent or its nominee or custodian
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, to file one or more Financing Statements,
continuation statements, filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office) or other
documents as it determines reasonably necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor (each Grantor hereby
appointing the Collateral Agent as such Person’s attorney to sign such Person’s
name to any such instrument or document, whether or not an Event of Default
exists), and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party. Any such Financing Statement may indicate the Collateral
as “all assets of the Grantor”, “all personal property of the debtor” or words
of similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC.
          Section 2.02 No Assumption of Liability. The Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Grantors jointly and severally represent and warrant to the
Collateral Agent and the Secured Parties that:

- 13 -



--------------------------------------------------------------------------------



 



          Section 3.01 Title and Authority. Each Grantor has good and valid
rights in and title to the Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Collateral Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval which has been obtained except where the failure to
obtain such consent or approval, individually or in the aggregate, could not
reasonably be expected to result in a material adverse effect on the ability of
any Grantor to perform any of its obligations under the Note Documents, the
rights of or benefits available to the Collateral Agent and the Secured Parties
under any Note Document or the Collateral as a whole.
          Section 3.02 Filings. (a) The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects. Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations containing
a description of the Collateral have been delivered to the Collateral Agent or
its nominee or custodian for filing in each central-filing office specified in
Schedule 6 to the Perfection Certificate, which are all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the security interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent or its nominee or custodian (for the ratable
benefit of the Secured Parties) in respect of all Collateral in which the
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
          (b) Fully executed security agreements in the forms of Exhibits C or D
hereto (as applicable) and containing a description of all Collateral consisting
of Intellectual Property registered with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, have been delivered
to the Collateral Agent or its nominee or custodian for recording by the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be reasonably
required pursuant to the laws of any other reasonably necessary jurisdiction, to
protect the validity of and to establish a legal, valid and perfected Security
Interest in favor of the Collateral Agent or its nominee or custodian (for its
own benefit and the benefit of the other Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States Patent and Trademark Office or United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
          Section 3.03 Validity of Security Interest. The Security Interest
constitutes:
          (a) a legal and valid Lien (prior and superior in right and interest
to any other Person other than with respect to Permitted Liens) in all the
Collateral securing the payment and performance of the Obligations;
          (b) subject to the filings described in Section 3.02 above, a
perfected Lien (prior and superior in right and interest to any other Person
other than with respect to Permitted Liens) in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing

- 14 -



--------------------------------------------------------------------------------



 



statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable Law in such jurisdictions;
          (c) with respect to:
               (i) Blocked Accounts or Deposit Accounts, upon delivery of a
Blocked Account Agreement with respect to a Blocked Account or a DACA with
respect to a Deposit Account, a perfected Lien (prior and superior in right and
interest to any other Person other than with respect to Permitted Liens) in such
Blocked Account or Deposit Account, as applicable;
               (ii) Electronic Chattel Paper, upon compliance by the relevant
Grantor with Section 4.16 hereof, a perfected Lien (prior and superior in right
and interest to any other Person other than with respect to Permitted Liens) in
all Electronic Chattel Paper;
               (iii) Investment Property, a perfected Lien (prior and superior
in right and interest to any other Person other than with respect to Permitted
Liens) in all Investment Property to the extent that perfection can be
accomplished by compliance with the terms of Section 9-106 of the UCC; and
               (iv) Letter-of-Credit Rights, upon delivery of a control
agreement as provided in Section 4.16(d) hereof, a perfected Lien (prior and
superior in right and interest to any other Person other than with respect to
Permitted Liens) in all Letter-of-Credit Rights; and
          (d) a perfected Lien (prior and superior in right and interest to any
other Person other than with respect to Permitted Liens) in all Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205.
          Section 3.04 Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 4.10 of the Indenture (including, without limitation, Liens
granted in the ABL Collateral in favor of the ABL Collateral Agent pursuant to
the ABL Loan Documents). The Grantors have not (i) filed or consented to the
filing of (A) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Collateral, (B) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (C) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect or (ii) entered into
any agreement in which any Grantor grants Control over any Collateral, except,
in each case, with respect to Liens expressly permitted pursuant to Section 4.10
of the Indenture (including, without limitation, Liens granted in the ABL
Collateral in favor of the ABL Collateral Agent pursuant to the ABL Loan
Documents).
          Section 3.05 [Reserved]
          Section 3.06 Claims. As of the date hereof, none of the Collateral
consists of a Claim with respect to which any Grantor is a party to any judicial
action or arbitration proceeding having a value in excess of $1,000,000, except
as set forth on Schedule V hereto.

- 15 -



--------------------------------------------------------------------------------



 



          Section 3.07 Instruments and Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Collateral are evidenced
by any Instrument or Chattel Paper with an individual face value in excess of
$500,000 (or, with respect to all such Instruments or Chattel Paper, an
aggregate face value in excess of $1,000,000), other than such Instruments and
Chattel Paper listed in Schedule VI hereto.
          Section 3.08 Securities Accounts and Commodity Accounts. As of the
date hereof, no Grantor has any Securities Accounts or Commodity Accounts other
than those listed in Schedule VII hereto.
          Section 3.09 Electronic Chattel Paper and Transferable Records. As of
the date hereof, no amount under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act, as in effect in any relevant jurisdiction) with an individual
face value in excess of $500,000 (or, with respect to all such Electronic
Chattel Paper or transferable records, an aggregate face value in excess of
$1,000,000), other than such Electronic Chattel Paper and transferable records
listed in Schedule VIII hereto.
          Section 3.10 Fair Labor Standards Act. All of such Grantor’s Inventory
has or will have been produced in compliance with the applicable requirements of
the Fair Labor Standards Act, as amended from time to time, or any successor
statute, and regulations promulgated thereunder.
ARTICLE IV
COVENANTS
          Section 4.01 Change of Name; Location of Collateral; Records; Place of
Business.
          (a) Each Grantor agrees to furnish to the Collateral Agent at least
fifteen (15) days (or such shorter period of time as may be agreed to by the
Collateral Agent) prior written notice of any change (i) in its corporate,
limited liability company or partnership name, (ii) in the location of its chief
executive office or its principal place of business (including the establishment
of any such new office or facility), (iii) in its organizational structure or
(iv) in its Federal Taxpayer Identification Number or state organizational
number. Each Grantor agrees not to effect or permit any change referred to above
in this Section 4.01 unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected Lien (prior and superior in right and interest to any other Person
other than with respect to Permitted Liens) in all the Collateral. Each Grantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Grantor is damaged or destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Collateral, and, at such time or times as the Collateral Agent
may reasonably request, promptly to prepare and deliver to the Collateral Agent
a duly certified schedule or schedules in form and detail reasonably
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Collateral.
          Section 4.02 Periodic Certification. Each year, at the time of
delivery (or filings with the Commission) of annual financial statements with
respect to the preceding fiscal year pursuant to

- 16 -



--------------------------------------------------------------------------------



 



Section 4.19(a)(1) of the Indenture, the Company shall deliver to the Collateral
Agent a certificate executed by a Financial Officer and the chief legal officer
of the Company (i) setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 4.02 and (ii) certifying
that (A) all Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above and with the United States
Patent and Trademark Office or the United States Copyright Office to the extent
necessary to protect and perfect the Security Interest for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period) and
(B) valid Blocked Account Agreements and/or DACAs are in effect with respect to
all Blocked Accounts and each Deposit Account of any Grantor as to which the ABL
Collateral Agent (or its agent) has Control as of such date, or if ABL Cash
Management Requirements are not in effect, all Deposit Accounts (other than De
Minimis Deposit Accounts). Each certificate delivered pursuant to this
Section 4.02 shall identify in the format of Schedule I, II, III, or IV, as
applicable, all Intellectual Property of any Grantor in existence on the date
thereof and not then listed on such Schedules or previously so identified to the
Collateral Agent.
          Section 4.03 Protection of Security Interest. Each Grantor shall, at
its own cost and expense, take any and all actions necessary to defend title to
the Collateral against all persons and to defend the Security Interest of the
Collateral Agent in the Collateral against any Lien not expressly permitted
pursuant to Section 4.10 of the Indenture and the priority thereof as a Lien
(prior and superior in right and interest to any other Person other than with
respect to Permitted Liens).
          Section 4.04 Further Assurances. Each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further documents, Financing Statements, agreements and instruments and take all
such further actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby or the validity or priority of such
Security Interest, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any Financing Statements or other
documents in connection herewith or therewith. Notwithstanding anything to the
contrary, each Grantor shall not be required to (nor shall the Collateral Agent)
mark or otherwise notate certificates of title relating to motor vehicles to
indicate the Lien in favor of the Collateral Agent except to the extent that the
ABL Collateral Agent proceeds to mark or otherwise notate certificates of title
relating to motor vehicles to indicate the Lien in favor of the ABL Collateral
Agent. Without limiting the foregoing, each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
documents, Financing Statements, agreements and instruments and take all such
further actions as the Collateral Agent may from time to time reasonably request
to perfect the Collateral Agent’s Security Interest in all Collateral and the
Proceeds therefrom (including causing the Collateral Agent to have Control of
any such Collateral to the extent required under the Indenture or this Agreement
and to the extent perfection in such Collateral can be accomplished by Control).
Upon the occurrence and during the continuance of an Event of Default, if any
amount payable by parties other than the Grantors under or in connection with
any of the Collateral shall be or become evidenced by any promissory note or
other instrument, such note or instrument, duly endorsed, shall be immediately
pledged and delivered to the Collateral Agent.
          Without limiting the generality of the foregoing, each Grantor hereby
shall, and authorizes the Collateral Agent, with prompt notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule I, II, III, or
IV, or adding additional schedules hereto to specifically identify

- 17 -



--------------------------------------------------------------------------------



 



any asset or item that may constitute Copyrights, Licenses, Patents or
Trademarks or to correct any inaccuracy of any information contained in such
Schedules. Each Grantor agrees that it will use commercially reasonable efforts
to take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.
          Section 4.05 Inspection and Verification. The Collateral Agent and
such persons as the Collateral Agent may reasonably designate shall have the
right, at the Grantors’ own cost and expense, to inspect the Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises upon which any of the Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants and, only upon the occurrence and during the continuance of a
Default, to verify Accounts or Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Collateral for
the purpose of making such a verification. The Collateral Agent shall, upon the
occurrence and during the continuance of a Default, have the absolute right to
share any information it gains from such inspection or verification with any
Secured Party.
          Section 4.06 Taxes; Encumbrances. At its option, the Collateral Agent
may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and not permitted pursuant to Section 4.10 of the Indenture (or after the
occurrence and during the continuation of an Event of Default, whether or not
permitted pursuant to Section 4.10 of the Indenture), and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Indenture or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense reasonably incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, that nothing in this
Section 4.06 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Note Documents.
          Section 4.07 Assignment of Security Interest. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other person to secure payment and performance of an Account, such Grantor
shall promptly assign such security interest to the Collateral Agent. Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent has requested the filing of such assignment, such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other person granting the security interest.
          Section 4.08 Continuing Obligations of the Grantors. Each Grantor
shall remain liable to observe and perform all the conditions and obligations to
be observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance; provided that such indemnity shall not, as
to the Collateral Agent or any of the Secured Parties, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such party.
          Section 4.09 Use and Disposition of Collateral. None of the Grantors
shall make or permit to be made an abandonment, assignment, pledge, transfer or
hypothecation of the Collateral or

- 18 -



--------------------------------------------------------------------------------



 



shall grant any other Lien in respect of the Collateral, except as expressly
permitted by Sections 4.09, 4.10, 10.03, 10.04 or 11.03 of the Indenture, in
each case subject to the following sentence. Unless and until the Collateral
Agent shall notify the Grantors that an Event of Default shall have occurred and
be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Collateral
(which notice may be given by telephone if promptly confirmed in writing), the
Grantors may use and dispose of the Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Indenture or any other
Note Document.
          Section 4.10 Limitation on Modification of Accounts. None of the
Grantors will, without the Collateral Agent’s prior written consent, grant any
extension of the time of payment of any of the Receivables, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with its current practices and in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged.
          Section 4.11 Insurance. The Grantors, at their own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
its property in accordance with Section 4.23 of the Indenture. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of any Event of Default, of making, settling and adjusting
claims in respect of Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems commercially
reasonable. All sums disbursed by the Collateral Agent in connection with this
Section 4.11, including reasonable attorneys’ fees, court costs, expenses and
other reasonable charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.
          Section 4.12 Legend. To the extent that the Collateral Agent may
reasonably request, in order to perfect the Security Interest or to enable the
Collateral Agent to exercise its rights and remedies hereunder, each Grantor
shall legend, in form and manner satisfactory to the Collateral Agent, its
Accounts Receivable and its Books and Records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such Accounts
Receivable have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.
          Section 4.13 Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor agrees that it will not, and will use commercially
reasonable efforts not to permit any of its licensees to, do any act, or omit to
do any act, whereby any Patent which is material to the conduct of such
Grantor’s business may become invalidated or dedicated to the public, and agrees
that it shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.
          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use other than such claims contested in

- 19 -



--------------------------------------------------------------------------------



 



good faith by such Grantor in appropriate proceedings in the proper forums,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its rights under
applicable Law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.
          (c) Each Grantor (either itself or through licensees) will, for each
work covered by a material Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or the United States Copyright
Office or any court) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.
          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States, unless it promptly informs the Collateral
Agent, and, upon request of the Collateral Agent, executes and delivers any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark or Copyright, and each Grantor hereby appoints the Collateral
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes to the extent that such Grantor fails to promptly do so, all
acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.
          (f) Each Grantor will take all necessary steps that are consistent
with customary practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
          (g) In the event that any Grantor has reason to believe that any
Collateral consisting of Intellectual Property material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.
          (h) Upon and during the continuance of an Event of Default, upon the
Collateral Agent’s written request, each Grantor shall use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to

- 20 -



--------------------------------------------------------------------------------



 



effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee and such Grantor shall
provide immediate written notice to the Collateral Agent upon failure to obtain
any such consent or approval.
          (i) Each Grantor will use commercially reasonable efforts so as not to
permit the inclusion of any provisions that could or might in any way impair or
prevent the creation of a security interest in, or the assignment of, such
Grantor’s rights and interests therein in any license, contract or agreement
governing or relating to any Trademarks, Patents or Copyrights or Equity
Interests in joint ventures obtained after the date hereof.
          Section 4.14 Warehouse Receipts. Each Grantor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its Inventory, such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as such term is used in Section 7-104 of the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant Law).
          Section 4.15 Claims. If any Grantor shall at any time hold or acquire
a Claim with respect to which any Grantor is a party to any judicial action or
arbitration proceeding having a value in excess of $1,000,000, such Grantor
shall promptly (but, in any event, within thirty (30) Business Days) notify the
Collateral Agent in writing of the details thereof, and update Schedule V and
the Grantors shall take such other actions as the Collateral Agent shall
reasonably request in order to grant to the Collateral Agent, for the ratable
benefit of the Credit Parties, a perfected security interest therein and in the
Proceeds thereof.
          Section 4.16 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest in the Collateral, each Grantor
covenants and agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:
          (a) No Grantor shall hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary (excluding for purposes of this Section 4.16 money market accounts
created by a Grantor in the ordinary course of business for the purpose of
funding temporary investments of cash used in the day-to-day of operations of
such Grantor’s business) unless (i) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Collateral Agent, and
(ii) such Securities Intermediary or Commodity Intermediary, as the case may be,
and such Grantor shall have duly executed and delivered a control agreement with
respect to such Securities Account or Commodity Account, as the case may be.
Each Grantor shall accept any security entitlements in trust for the benefit of
the Collateral Agent and within two (2) Business Days of actual receipt thereof,
deposit any and all security entitlements (excluding Investment Property in
money market accounts created by a Grantor in the ordinary course of business
for the purpose of funding temporary investments of cash used in the day-to-day
of operations of such Grantor’s business) received by it into a Securities
Account subject to the Collateral Agent’s Control. The provisions of this
Section 4.16(a) shall not apply to any financial assets credited to a Securities
Account for which the Collateral Agent or its nominee or custodian is the
Securities Intermediary. No Grantor shall grant Control over any Investment
Property that constitutes Collateral to any person other than the ABL Collateral
Agent or the Collateral Agent.
          (b) As between the Collateral Agent and the Grantors, the Grantors
shall bear the investment risk with respect to the Investment Property and
Securities, and the risk of loss of, damage to, or the destruction of, the
Investment Property and Securities, whether in the possession of, or maintained

- 21 -



--------------------------------------------------------------------------------



 



as a security entitlement or deposit by, or subject to the Control of, the
Collateral Agent, a Securities Intermediary, a Commodity Intermediary, any
Grantor or any other Person.
          (c) If any amount payable under or in connection with any of the
Collateral shall become evidenced by any Electronic Chattel Paper or any
transferable record with an individual face value in excess of $500,000 (or,
with respect to all such Electronic Chattel Paper or transferable records, an
aggregate face value in excess of $1,000,000), other than such Electronic
Chattel Paper and transferable records listed in Schedule VIII hereto, upon and
during the continuance of an Event of Default, the Grantor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent Control of such Electronic
Chattel Paper under Section 9-105 of the UCC or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction, of such transferable record.
          (d) If any Grantor is at any time a beneficiary under a Letter of
Credit now or hereafter issued having a face value in an amount in excess of
$500,000 (or with respect to all such Letters of Credit, having an aggregate
face value in an amount in excess of $1,000,000), upon and during the
continuance of an Event of Default, such Grantor shall promptly notify the
Collateral Agent thereof and such Grantor shall, at the request of the
Collateral Agent, use commercially reasonable efforts to enter into an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(i) arranging for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit and to cause the proceeds of any drawing under such
Letter of Credit to be paid directly to the Collateral Agent, or (ii) arranging
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the Letter of Credit are to be paid directly to the Collateral
Agent and applied as provided in the Indenture.
          (e) (i) If and so long as any ABL Credit Agreement is in effect and
contains the provisions in Section 5.14 of the existing ABL Credit Agreement or
other analogous provisions with respect to cash management (“ABL Cash Management
Requirements”), each Grantor agrees to enter into and maintain in effect a
Blocked Account Agreement substantially in the form attached as Exhibit M to the
ABL Credit Agreement (or in such other form reasonably acceptable to the
Collateral Agent) with the banks with which such Grantor maintains accounts into
which the DDAs (as defined in the ABL Credit Agreement) are concentrated
(collectively, the “Blocked Accounts”) within the time period prescribed by the
ABL Credit Agreement; provided, however, that the obligations of the Company and
each Grantor with respect to such Deposit Accounts at JPMorgan Bank, N.A. and
Bank of America, N.A. at the Issue Date shall be governed by the next sentence.
With respect to each Deposit Account of any Grantor as to which the ABL
Collateral Agent (or its agent) has Control as of the Issue Date, the Grantors
shall use commercially reasonable best efforts to enter into a DACA by
December 31, 2009 and if a DACA with respect to any such Deposit Account as to
which the ABL Collateral Agent has Control is not entered into and in effect by
December 31, 2009, to close such Deposit Account. After December 31, 2009, and
if and so long as ABL Cash Management Requirements are in effect, no Grantor
shall establish or maintain any Deposit Account as to which the ABL Collateral
Agent has Control unless a DACA with respect to such Deposit Account has been
entered into and is in effect.
          (ii) If ABL Cash Management Requirements are not in effect, (A) each
Grantor agrees to enter and maintain in effect into a Blocked Account Agreement
or a DACA with the banks with which such Grantor maintains any Deposit Account
and covering such Deposit Accounts; provided, that, no Grantor shall be required
to execute and deliver a Blocked Account Agreement or a DACA for, or grant the
Collateral Agent control over, any Deposit Account the daily balance of which,
when added to

- 22 -



--------------------------------------------------------------------------------



 



the daily balance of each other Deposit Accounts with respect to which a Blocked
Account Agreement or a DACA has not been executed and delivered in accordance
with this Section 4.16, is in the aggregate for all such Deposit Accounts less
than the De Minimis Deposit Amount (each such Deposit Account, a “De Minimis
Deposit Account”), (B) each Grantor shall further execute and deliver such other
agreements and documents as the Collateral Agent may reasonably require to grant
the Collateral Agent Control over all Deposit Accounts (other than De Minimis
Deposit Accounts) and (C) no Grantor shall establish any Deposit Account, unless
the applicable Grantor has complied in full with the provisions of this
Section 4.16(e)(ii) with respect to such Deposit Account (except to the extent
such Deposit Account is a De Minimis Deposit Account). “De Minimis Deposit
Amount” means an amount equal to the highest five (5) Business Day moving
average during the last full fiscal quarter during which ABL Cash Management
Requirements were in effect of the aggregate amount held at the end of each
Business Day in Deposit Accounts of the Company and the other Grantors that were
not Blocked Accounts.
          Section 4.17 Joinder of Additional Grantors. Upon the formation or
acquisition of any new direct or indirect Subsidiary of the Company that is
required to be a Guarantor pursuant to Section 4.17 of the Indenture, then the
Grantors shall, at the Grantors’ expense, cause such Subsidiary to execute and
deliver to the Collateral Agent an Accession Agreement and to comply with the
requirements of Section 4.17 of the Indenture, within the time periods specified
therein, and, upon such execution and delivery, such Subsidiary shall constitute
a “Grantor” for all purposes hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
Accession Agreement shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
ARTICLE V
COLLECTIONS
          Section 5.01 Accounts. (a) If and so long as any ABL Credit Agreement
is in effect and contains ABL Cash Management Requirements, each Grantor agrees
as follows.
               (i) From and after the Issue Date, each Grantor agrees to deposit
all Daily Receipts into the DDAs (as defined in the ABL Credit Agreement) on a
daily basis.
               (ii) From and after the Issue Date, the Grantors agree to
transfer, or cause to be transferred, all Cash Receipts (as defined in the ABL
Credit Agreement) on deposit in any DDA (except, such amounts necessary (i) for
the payment of routine bank service fees and (ii) to reconcile deposit balances)
to a Blocked Account. Such transfers shall occur no less than three (3) times a
week.
               (iii) Except upon the occurrence and during the continuance of an
Event of Default, the Company may instruct each bank or other financial
institution at which the Grantors maintain a Blocked Account (each, a “Blocked
Account Bank”) as to the application of any Cash Receipts contained in any
Blocked Account if and so long as such application and use does not violate, or
result in a Default under, the Indenture and the other Note Documents.
               (iv) Upon the occurrence and during the continuance of an Event
of Default, the Company may continue to instruct each Blocked Account Bank as to
the application of any Cash Receipts until and unless the Collateral Agent or
its agent (including the ABL Collateral Agent), nominee or custodian shall
notify the Company and the Grantors with respect to each Blocked Account that
such account shall be closed and/or under the exclusive dominion and control of
the Collateral Agent or its agent (including the ABL Collateral Agent), nominee
or

- 23 -



--------------------------------------------------------------------------------



 



custodian with funds therein held subject to the rights of the Collateral Agent
hereunder and under the other Note Documents. During the continuance of an Event
of Default and upon and after such notice, no Grantor shall have any right or
power to withdraw any funds from any Blocked Account without the prior written
consent of the Collateral Agent or its agent (including the ABL Collateral
Agent), nominee or custodian.
               (v) All taxes payable on the income of the cash and cash
equivalents upon any disposition thereof shall be paid by Grantors and the
Collateral Agent shall have no obligations with respect thereto.
               (vi) In the event that a Grantor directly receives any
remittances on Receivables, notwithstanding the arrangements for payment
directly into the Blocked Accounts pursuant to Section 5.02, such remittances
shall be held for the benefit of the Collateral Agent and the Secured Parties
and shall be segregated from other funds of such Grantor, subject to the
Security Interest granted hereby, and such Grantor shall cause such remittances
and payments to be deposited into a Blocked Account as soon as practicable after
such Grantor’s receipt thereof. After the occurrence of an Event of Default,
upon the notice by the Collateral Agent or its agent (including the ABL
Collateral Agent), nominee or custodian to the Grantors, such remittances and
payments shall be deposited into the Agent’s Account as soon as practicable
after such Grantor’s receipt thereof.
               (vii) All payments by any Grantor into any Blocked Account or the
Agent’s Account pursuant to this Section 5.01 or Section 5.02, whether in the
form of cash, checks, notes, drafts, bills of exchange, money orders or
otherwise, shall be deposited in the relevant Blocked Account or Agent’s Account
in precisely the form in which received (but with any endorsements of such
Grantor necessary for deposit or collection), and until they are so deposited
such payments shall be held in trust by such Grantor for the benefit of the
Collateral Agent subject to the Security Interest granted hereby.
          (b) If ABL Cash Management Requirements are not in effect, each
Grantor shall deposit all Daily Receipts on a daily basis, and shall instruct
all Account Debtors to make payment, into a Deposit Account subject to a Blocked
Account Agreement or a DACA (or if and to the extent permitted by
Section 4.16(e)(ii) of this Agreement into a De Minimis Deposit Account), and
all amounts received by the Grantors in respect of any Account, in addition to
all other cash received from any other source, shall upon receipt of such amount
or cash be deposited on a daily basis in a Deposit Account subject to a Blocked
Account Agreement or a DACA (or if and to the extent permitted by
Section 4.16(e)(ii) of this Agreement into a De Minimis Deposit Account).
          Section 5.02 Collections. (a) If and so long as any ABL Credit
Agreement is in effect and contains ABL Cash Management Requirements, each
Grantor agrees as follows.
               (i) Each Grantor shall at all times operate its cash management
system in accordance with the provisions of Section 5.14 of the ABL Credit
Agreement or other analogous provisions with respect to cash management in any
other ABL Credit Agreement, including, without limitation, upon the occurrence
and during the continuance of an Event of Default and upon notice from the
Collateral Agent, causing the transfer on each Business Day of all Cash Receipts
into the Agent’s Account.
               (ii) Without the prior written consent of the Collateral Agent,
no Grantor shall modify or amend the instructions pursuant to any Blocked
Account Agreement or notification required by Section 5.14 of the ABL Credit
Agreement or other analogous provisions

- 24 -



--------------------------------------------------------------------------------



 



with respect to cash management in any other ABL Credit Agreement. Each Grantor
agrees that with respect to Account Debtors and every other Person required to
receive a notification identified in the preceding sentence, it shall have
instructed each such Account Debtor or other Person to make all such payments to
a Blocked Account established by it (or upon the occurrence and during the
continuance of an Event of Default and upon the notice by the Collateral Agent
or its agent (including the ABL Collateral Agent), nominee or custodian, the
Agent’s Account). Each Grantor shall use commercially reasonable efforts to
cause each Account Debtor and every other Person identified in the preceding
sentence to make all payments with respect to the Receivables or other
Collateral directly to such Blocked Account (or upon the occurrence and during
the continuance of an Event of Default and upon the notice by the Collateral
Agent or its agent (including the ABL Collateral Agent), nominee or custodian,
the Agent’s Account).
               (iii) Without the prior written consent of the Collateral Agent,
no Grantor shall change the general instructions given to Account Debtors in
respect of payment on Receivables to be deposited in a Blocked Account or the
Agent’s Account. Each Grantor shall, and the Collateral Agent hereby authorizes
each Grantor to, enforce and collect all amounts owing on the Inventory and
Receivables, for the benefit and on behalf of the Collateral Agent and the other
Secured Parties; provided, however, that such privilege may at the option of the
Collateral Agent be terminated upon the occurrence and during the continuance of
any Event of Default upon notice to the Grantors.
          (b) If ABL Cash Management Requirements are not in effect, each
Grantor shall at all times comply with the provisions of the Blocked Account
Agreements or DACAs entered into, or required to be entered into, pursuant to
Section 4.16(e)(ii), which will include, without limitation, the requirement
that the Grantors shall, upon the occurrence and during the continuance of an
Event of Default and upon notice from the Collateral Agent, cause the transfer
on each Business Day of all available cash balances and cash receipts into the
Agent’s Account. So long as no Event of Default has occurred and is continuing,
the Grantors may direct the manner of disposition of funds in the Deposit
Accounts subject to Blocked Account Agreements or DACAs and compliance with the
Indenture, this Security Agreement and the other Note Documents. Without the
prior written consent of the Collateral Agent, no Grantor shall modify or amend
the instructions pursuant to any Blocked Account Agreement.
          Section 5.03 Power of Attorney. Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, and in such capacity the Collateral Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Collateral Agent and the
Secured Parties, (i) at any time, whether or not a Default or Event of Default
has occurred, to take actions required to be taken by the Grantors under
Section 2.01 of this Agreement, (ii) upon the occurrence and during the
continuance of an Event of Default, (A) to take actions required to be taken by
the Grantors under Section 5.01 of this Agreement, (B) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (C) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (D) to sign the name of
any Grantor on any invoices, schedules of Collateral, freight or express
receipts, or bills of lading storage receipts, warehouse receipts or other
documents of title relating to any of the Collateral; (E) to sign the name of
any Grantor on any notice to the Grantor’s Account Debtors (including licensees
under any license agreements); (F) to sign the name of any Grantor on any proof
of claim in bankruptcy against Account Debtors (including licensees under any
license agreements); (G) to sign change of address forms to change the address
to which any Grantor’s mail is to be sent to such address as the Collateral
Agent shall designate; (H) to receive and open any Grantor’s mail, remove any
Proceeds of Collateral therefrom and turn over the balance of such mail either
to such Grantor or to any trustee in

- 25 -



--------------------------------------------------------------------------------



 



bankruptcy or receiver of such Grantor, or other legal representative of such
Grantor whom the Collateral Agent determines to be the appropriate person to
whom to so turn over such mail; (I) to send verifications of Receivables to any
Account Debtor; (J) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (K) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (L) to repair, manufacture, assemble, complete, package, deliver,
alter or supply goods, if any, necessary to fulfill in whole or in part the
purchase order of any customer of the Grantor; (M) to use, license or transfer
any or all General Intangibles of any Grantor; and (N) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes and
(iii) upon the occurrence of an Event of Default, to notify or to require any
Grantor to notify Account Debtors to make payment directly to the Collateral
Agent (or its nominee or custodian); provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any Secured Party to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any Secured Party with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or to any claim or action against the
Collateral Agent or any Secured Party other than arising out of the gross
negligence or willful misconduct of the Collateral Agent or any such Secured
Party. It is understood and agreed that the appointment of the Collateral Agent
as the agent and attorney-in-fact of the Grantors for the purposes set forth
above is coupled with an interest and is irrevocable. The provisions of this
Section shall in no event relieve any Grantor of any of its obligations
hereunder or under any other Note Document with respect to the Collateral or any
part thereof or impose any obligation on the Collateral Agent or any Secured
Party to proceed in any particular manner with respect to the Collateral or any
part thereof, or in any way limit the exercise by the Collateral Agent or any
Secured Party of any other or further right which it may have on the date of
this Agreement or hereafter, whether hereunder, under any other Note Document,
by law or otherwise.
ARTICLE VI
REMEDIES
          Section 6.01 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC (whether or not in effect in the jurisdiction where such rights are
exercised) or other applicable Law. The rights and remedies of the Collateral
Agent shall include, without limitation, the right to take any or all of the
following actions at the same or different times:
          (a) With respect to any Collateral consisting of Accounts, General
Intangibles (including Payment Intangibles), Letter-of-Credit Rights,
Instruments, Chattel Paper, Documents, and Investment Property, the Collateral
Agent may collect the Collateral with or without the taking of possession of any
of the Collateral.
          (b) With respect to any Collateral consisting of Accounts, the
Collateral Agent may: (i) demand, collect and receive any amounts relating
thereto, as the Collateral Agent may determine; (ii) commence and prosecute any
actions in any court for the purposes of collecting any such Receivables and
enforcing any other rights in respect thereof; (iii) defend, settle or
compromise any action brought and, in connection therewith, give such discharges
or releases as the Collateral Agent may reasonably deem

- 26 -



--------------------------------------------------------------------------------



 



appropriate; (iv) without limiting the Collateral Agent’s rights set forth in
Section 5.03 hereof, receive, open and dispose of mail addressed to any Grantor
and endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to such Receivables or securing or
relating to such Receivables, on behalf of and in the name of such Grantor; and
(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any such Receivables or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent was the absolute owner thereof for all purposes.
          (c) With respect to any Collateral consisting of Investment Property,
the Collateral Agent may: (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability; (ii) transfer such Collateral at any time to itself, or to its
nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Obligations; and (iii) demand, sue for, collect or
make any compromise or settlement it deems desirable. The Grantors recognize
that (i) the Collateral Agent may be unable to effect a public sale of all or a
part of the Investment Property by reason of certain prohibitions contained in
the Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the Securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof, (ii) that private sales so
made may be at prices and upon other terms less favorable to the seller than if
the Investment Property were sold at public sales, (iii) that neither the
Collateral Agent nor any other Secured Party has any obligation to delay sale of
any of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (iv) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. Notwithstanding anything herein to the contrary, no Grantor shall be
required to register, or cause the registration of, any Investment Property
under the Securities Act or any Blue Sky Laws.
          (d) With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Collateral Agent may conduct one or more going out of business
sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor. The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.
          (e) With or without legal process and with or without prior notice or
demand for performance, the Collateral Agent may enter upon, occupy, and use any
premises owned or occupied by each Grantor, and may exclude the Grantors from
such premises or portion thereof as may have been so entered upon, occupied, or
used by the Collateral Agent. The Collateral Agent shall not be required to
remove any of the Collateral from any such premises upon the Collateral Agent’s
taking possession

- 27 -



--------------------------------------------------------------------------------



 



thereof, and may render any Collateral unusable to the Grantors. In no event
shall the Collateral Agent be liable to any Grantor for use or occupancy by the
Collateral Agent of any premises pursuant to this Section 6.01, nor for any
charge (such as wages for the Grantors’ employees and utilities) incurred in
connection with the Collateral Agent’s exercise of the Collateral Agent’s rights
and remedies hereunder, other than for direct or actual damages resulting from
the gross negligence, bad faith or willful misconduct of the Collateral Agent as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
          (f) The Collateral Agent may require any Grantor to assemble the
Collateral and make it available to the Collateral Agent at the Grantor’s sole
risk and expense at a place or places which are reasonably convenient to both
the Collateral Agent and such Grantor.
          (g) Each Grantor agrees that the Collateral Agent shall have the
right, subject to applicable Law, to sell or otherwise dispose of all or any
part of the Collateral, at public or private sale, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. Each purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.
          (h) Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Grantors such advance notice
as may be practicable under the circumstances), the Collateral Agent shall give
the Grantors 10 days’ prior written notice, by authenticated record, of the time
and place of any proposed sale. Any such notice shall (i) in the case of a
public sale, state the time and place fixed for such sale, (ii) in the case of a
private sale, state the day after which such sale may be consummated,
(iii) contain the information specified in Section 9-613 of the UCC, (iv) be
authenticated and (v) be sent to the parties required to be notified pursuant to
Section 9-611(c) of the UCC; provided that, if the Collateral Agent fails to
comply with this sentence in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
UCC. Each Grantor agrees that such written notice shall satisfy all requirements
for notice to that Grantor which are imposed under the UCC or other applicable
Law with respect to the exercise of the Collateral Agent’s rights and remedies
hereunder upon default. The Collateral Agent shall not be obligated to make any
sale or other disposition of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.
          (i) Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale. At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. If any of the Collateral is sold, leased, or otherwise
disposed of by the Collateral Agent on credit, the Obligations shall not be
deemed to have been reduced as a result thereof unless and until payment in full
is received thereon by the Collateral Agent. In the event that the purchaser
fails to pay for the Collateral, the Collateral Agent may resell the Collateral
and, subject to the terms of the Intercreditor Agreement, apply the proceeds
from such resale in accordance with the terms of Section 6.02 of this Agreement.
          (j) At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Section 6.01, the Collateral Agent or any
other Secured Party may bid for or purchase, free (to the extent permitted by
applicable Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor, the Collateral or any part thereof offered for sale and
may make payment on

- 28 -



--------------------------------------------------------------------------------



 



account thereof by using any claim then due and payable to the Collateral Agent
or such other Secured Party from any Grantor on account of the Obligations as a
credit against the purchase price, and the Collateral Agent or such other
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
          (k) For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof. The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.
          (l) As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
          (m) To the extent permitted by applicable Law, each Grantor hereby
waives all rights of demand, redemption, stay, valuation and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
          Section 6.02 Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall apply the proceeds of any
collection or sale of the Collateral, as well as any Collateral consisting of
cash, in accordance with the provisions of Section 6.10 of the Indenture. The
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Agreement. Upon
any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
          Section 6.03 Grant of License to Use Intellectual Property and Other
Property. For the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Article, effective upon the occurrence of an Event of
Default and during the continuance thereof, each Grantor hereby grants to the
Collateral Agent (and its agents and contractors) (i) an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (ii) the right to utilize (exercisable
without any compensation to the Grantors) all other property and assets of the
Grantors (including, without limitation, furniture, fixtures and equipment) to
the extent necessary or appropriate to sell, lease or otherwise dispose of any
of the Collateral and to the extent such right can be granted by the Grantors
without the consent of any third party. The foregoing rights may be exercised,
at the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          Section 7.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 13.02 of the Indenture.
          Section 7.02 Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Indenture, any other Note Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (ii) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Indenture, any other Note Document or any other agreement or instrument,
(iii) any exchange, release or non-perfection of any Lien on other collateral,
or any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (iv) the
existence of any claim, set-off or other right which any Grantor may have at any
time against any other Grantor, the Collateral Agent , any other Secured Party,
or any other Person, whether in connection herewith or any unrelated
transaction; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim or (v) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.
          Section 7.03 Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Holders or other Secured Parties and shall survive the issuance of the Notes,
regardless of any investigation made by any of the Holders or on their behalf,
and shall continue in full force and effect until this Agreement shall
terminate.
          Section 7.04 Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Indenture. This Agreement shall
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.
          Section 7.05 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
          Section 7.06 Collateral Agent’s Fees and Expenses; Indemnification.
(a) Without limitation of its indemnification obligations under the other Note
Documents, each Grantor jointly and severally agrees to pay upon demand to the
Collateral Agent the amount of any and all reasonable

- 30 -



--------------------------------------------------------------------------------



 



expenses, including the reasonable fees, disbursements and other charges of its
counsel and of any experts or agents, which the Collateral Agent may incur in
connection with (i) the administration of this Agreement (including the
customary fees and charges of the Collateral Agent), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.
          (b) Without limitation of its indemnification obligations under the
other Note Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent, its partners, directors, officers, employees, agents and
advisors (each an “Indemnitee”) against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, asserted against or
reasonably incurred by any of them arising out of, in any way connected with, or
as a result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Note Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Notes, the invalidity or unenforceability of any term or provision of this
Agreement or any other Note Document, or any investigation made by or on behalf
of the Collateral Agent or any Holder. All amounts due under this Section 7.06
shall be payable on written demand therefor.
          Section 7.07 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE
CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).
          Section 7.08 Waivers; Amendment. (a) No failure or delay of the
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent hereunder
and of the Collateral Agent, the Trustee, the Holders and the other Secured
Parties under the other Note Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provisions of this Agreement or any other Note Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Article IX of the Indenture.

- 31 -



--------------------------------------------------------------------------------



 



          Section 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER NOTE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          Section 7.10 Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          Section 7.11 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract (subject to Section 7.04),
and shall become effective as provided in Section 7.04. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
          Section 7.12 Headings. Article and Section headings used herein are
for the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
          Section 7.13 Jurisdiction; Consent to Service of Process. (a) Each
Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Note Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Note Document shall affect any right
that, the Collateral Agent, the Trustee, any Holder or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Note Document against any of the Grantors or their respective
properties in the courts of any jurisdiction.
          (b) Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Note Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby

- 32 -



--------------------------------------------------------------------------------



 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 7.14 Termination. (a) This Agreement and the Security Interest
shall terminate when all the Obligations have been indefeasibly paid in full in
accordance with the terms and conditions of the Indenture (other than contingent
indemnification obligations with respect to then unasserted claims which,
pursuant to the terms of this Agreement or the other Note Documents survive the
termination of this Agreement or the other Note Documents), at which time the
Collateral Agent shall promptly deliver to the Grantors written authority to
terminate, at the Grantors’ request and expense, all Uniform Commercial Code
financing statements and similar documents which the Grantors shall reasonably
request to evidence such termination. Any execution and delivery of termination
statements or documents pursuant to this Section 7.14 shall be without recourse
to or warranty by the Collateral Agent. A Subsidiary that is a Grantor shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Grantor shall be automatically released in
the event that all the capital stock of such Grantor shall be sold, transferred
or otherwise disposed of to a person that is not an Affiliate of the Company in
a transaction permitted by the terms of Section 4.09 of the Indenture. Upon any
sale or other transfer by any Grantor of any Collateral that is permitted under
the Indenture and this Agreement to any Person that is not a Grantor the
security interest in such Collateral shall be automatically released.
          (b) To the extent that a Lien permitted by clauses (ix), (xi), (xii),
(xiii), (xvi), (xxiv), (xxvii) and (xxxii) of the definition of Permitted Liens
in the Indenture is granted and the holder of such Lien requests, the Collateral
Agent will execute any documents required to demonstrate to such holder that the
Lien is a Permitted Lien and any requisite priority thereof, and, to the extent
reasonably necessary, take appropriate steps to provide for the release of the
Collateral.
          Section 7.15 Headings and Recitals. The recitals at the beginning of
this Agreement and the headings of the sections and subsections hereof are
provided for convenience only and shall not be construed as representations made
by any Grantor, and shall not in any way affect the meaning or construction of
any provision of this Agreement.
          Section 7.16 Intercreditor Terms Prevail. notwithstanding anything
herein to the contrary, the lien and security interest granted to the collateral
agent pursuant to this agreement and the exercise of any right or remedy by the
collateral agent hereunder with respect to abl collateral are, until discharge
of all abl obligations, subject to the provisions of the intercreditor
agreement. in the event of any conflict between the terms of the intercreditor
agreement and this agreement, the terms of the intercreditor agreement shall
govern and control. The parties hereto acknowledge that pursuant to the
Intercreditor Agreement, the ABL Collateral Agent has agreed to act as agent and
bailee for the Collateral Agent for purposes of perfecting the Lien of the
Collateral Agent in all Control Collateral (as defined in the Intercreditor
Agreement).  Accordingly, delivery or grant of control of such Collateral to the
ABL Collateral Agent shall constitute effective delivery to the Collateral Agent
for purposes of this Agreement.
          Section 7.17 Limitation on Duties of Collateral Agent. Beyond the
exercise of reasonable care in the custody and preservation thereof, the
Collateral Agent will not have any duty as to

- 33 -



--------------------------------------------------------------------------------



 



any Collateral in its possession or control or in the possession or control of
any sub-agent or bailee or any income therefrom or as to the preservation of
rights against prior parties or any other rights pertaining thereto. The
Collateral Agent will be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Collateral Agent in
good faith or by reason of any act or omission such sub-agent or bailee selected
by the Collateral Agent pursuant to instructions from the Collateral Agent,
except to the extent that such liability arises from the Collateral Agent’s
gross negligence, bad faith or willful misconduct. The Collateral Agent shall
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence, bad faith or
willful misconduct on the part of the Collateral Agent, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of the Company to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

- 34 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.    
 
           
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Vice President and Assistant Secretary    
 
                ONPOINT, INC. (F/K/A HAMILTON PROPERTY I, INC.)
NORTH JERSEY PROPERTIES, INC. VI
AAL REALTY CORP.
ADBRETT CORP.
BERGEN STREET PATHMARK, INC.
BRIDGE STUART INC.
EAST BRUNSWICK STUART LLC
LANCASTER PIKE STUART, LLC
MACDADE BOULEVARD STUART, LLC
PLAINBRIDGE LLC
SUPERMARKETS OIL COMPANY, INC.
UPPER DARBY STUART, LLC
BEST CELLARS, INC.
BEST CELLARS MASSACHUSETTS, INC.
BEST CELLARS VA INC.
GRAPE FINDS LICENSING CORP.
GRAPE FINDS AT DUPONT, INC.
BEST CELLARS DC INC.
BEST CELLARS LICENSING CORP.    
 
           
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   President    
 
                COMPASS FOODS, INC.
FOOD BASICS, INC.
HOPELAWN PROPERTY I, INC.
KOHL’S FOOD STORES, INC.
THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC TEA
     COMPANY, INC.
KWIK SAVE INC.
MONTVALE HOLDINGS, INC.
SUPER FRESH FOOD MARKETS, INC.
SUPER FRESH FOOD MARKETS OF MARYLAND, INC.
SUPER FRESH/SAV-A-CENTER, INC.    

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



                  SUPER MARKET SERVICE CORP.
SUPER PLUS FOOD WAREHOUSE, INC.
SUPERMARKET DISTRIBUTION SERVICES, INC.
2008 BROADWAY, INC.
BEV, LTD.
FARMER JACK’S OF OHIO, INC.
SHOPWELL, INC. (DBA FOOD EMPORIUM)
CLAY-PARK REALTY CO., INC.
AMSTERDAM TRUCKING CORPORATION (F/K/A DAITCH CRYSTAL DAIRIES, INC.)
DELAWARE COUNTY DAIRIES, INC.
GRAMATAN FOODTOWN CORP.
SHOPWELL, INC. (ORG IN CONN)
SHOPWELL, INC. (ORG IN MASS)
SHOPWELL, INC. (NEW JERSEY)
THE FOOD EMPORIUM, INC. (CONN)
THE FOOD EMPORIUM, INC. (DELAWARE)
THE FOOD EMPORIUM, INC. (NJ)
TRADEWELL FOODS OF CONN., INC.
APW SUPERMARKET CORPORATION
APW SUPERMARKETS, INC.
WALDBAUM, INC. (DBA WALDBAUM, INC. AND FOOD MART)
LBRO REALTY, INC.
MCLEAN AVENUE PLAZA CORP.
SPRING LANE PRODUCE CORP.
THE MEADOWS PLAZA DEVELOPMENT CORP.
GREENLAWN LAND DEVELOPMENT CORP.    
 
           
 
  By:   /s/ Christopher McGarry
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Vice President and Secretary    
 
                S E G STORES, INC.
THE OLD WINE EMPORIUM OF WESTPORT, INC.    
 
           
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Secretary    
 
                PATHMARK STORES, INC.      
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Senior Vice President and Assistant Secretary    

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



                  BORMAN’S, INC. (DBA FARMER JACK)    
 
           
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Vice President and Assistant Secretary    
 
                MILIK SERVICE COMPANY, LLC    
 
                By Pathmark Stores, Inc., its Manager    
 
           
 
  By:   /s/ Christopher McGarry    
 
           
 
  Name:   Christopher McGarry    
 
  Title:   Senior Vice President and Assistant Secretary    
 
                LO-LO DISCOUNT STORES, INC.    
 
           
 
  By:   /s/ William Moss    
 
           
 
  Name:   William Moss    
 
  Title:   Vice President and Treasurer    

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



                  WILMINGTON TRUST COMPANY,
     as Collateral Agent    
 
           
 
  By:   /s/ Michael G. Oller, Jr.    
 
           
 
  Name:   Michael G. Oller, Jr.    
 
  Title:   Assistant Vice President    

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I Copyrights
Copyrights

I-1



--------------------------------------------------------------------------------



 



Schedule II Licenses
Licenses

II-1



--------------------------------------------------------------------------------



 



Schedule III Patents
Patents

III-1



--------------------------------------------------------------------------------



 



Schedule IV Trademarks
Trademarks

IV-1



--------------------------------------------------------------------------------



 



Schedule V Claims
Claims

V-1



--------------------------------------------------------------------------------



 



Schedule VI Instruments and Chattel Paper
Instruments and Chattel Paper

VI-1



--------------------------------------------------------------------------------



 



Schedule VII Securities Accounts and Commodity Accounts
Securities Accounts and Commodity Accounts

VII-1



--------------------------------------------------------------------------------



 



Schedule VIII Electronic Chattel Paper and Transferable Records
Electronic Chattel Paper and Transferable Records

VIII-1



--------------------------------------------------------------------------------



 



EXHIBIT A to Security Agreement
Form of Accession Agreement
          ACCESSION AGREEMENT dated as of [Date] (as amended, modified or
supplemented from time to time, this “Agreement”) among [New Grantor Name], [New
Grantor Description] ( the “New Grantor”), and Wilmington Trust Company, as
collateral agent (together with any successor or successors in such capacity,
the “Collateral Agent”) for the benefit of Wilmington Trust Company, as trustee
(together with any successor or successors in such capacity, the “Trustee”) and
the Holders (as defined in the Security Agreement).
          Reference is made to the 113/8% Senior Secured Notes due 2015 of The
Great Atlantic & Pacific Tea Company, Inc., a Maryland corporation (the
“Company”) (as amended, restated, supplemented or modified from time to time,
the “Notes”), in the original aggregate principal amount of $260,000,000 issued
pursuant to the Indenture, dated as of August 4, 2009 (as amended, restated,
amended and restated, modified or supplemented from time to time and including
any agreement extending the maturity of, refinancing or otherwise amending,
amending and restating or otherwise modifying or restructuring all or any
portion of the obligations of the Company under the Notes or such agreement or
any successor agreement, the “Indenture”) among the Company, Guarantors, the
Collateral Agent and the Trustee. Each Grantor has, pursuant to the Indenture,
unconditionally guaranteed the Obligations (as defined in the Security
Agreement).
          As a condition to the issuance of the Notes under the Indenture, the
Company and certain Subsidiaries of the Company (each such Subsidiary
individually a “Grantor” and collectively with the Company, the “Grantors”) have
executed and delivered a Security Agreement, dated as of August 4, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among the Company, the other Grantors that are parties thereto and
the Collateral Agent. Capitalized terms used but not defined herein have the
meanings assigned in, or by reference in, the Security Agreement.
          The New Grantor, was [formed] [acquired] by the [Company] [Relevant
Grantor] and is a Subsidiary of the [Company] [Relevant Grantor]. [Describe
formation or acquisition transaction, as applicable.]
          Section 4.17 of the Security Agreement requires that upon formation or
acquisition of any new direct or indirect Subsidiary of the Company that is
required to be a Guarantor pursuant to Section 4.17 of the Indenture, the
Grantors shall, at the Grantors’ expense, cause such Subsidiary to execute and
deliver to the Collateral Agent an Accession Agreement and to comply with the
requirements of Section 4.17 of the Indenture, within the time periods specified
therein, and, upon such execution and delivery, such Subsidiary shall constitute
a “Grantor” for all purposes thereunder with the same force and effect as if
originally named as a Grantor therein.
          The New Grantor has agreed to execute and deliver this Agreement in
order to evidence its agreement to become a “Grantor” under the Security
Agreement. Accordingly, the parties hereto agree as follows:
          Section 1. Security Agreement. In accordance with Section 4.17 of the
Security Agreement, the New Grantor hereby (i) agrees that, by execution and
delivery of a counterpart signature page to the Security Agreement in the form
attached hereto as Exhibit A, the New Grantor shall become a “Grantor” under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor, (ii) acknowledges receipt of a copy of and agrees to be obligated
and bound as a “Grantor” by all
Form of Accession Agreement

A-1



--------------------------------------------------------------------------------



 



of the terms and provisions of the Security Agreement, (iii) grants to the
Collateral Agent for the benefit of the Secured Parties a continuing security
interest in all of its right, title and interest in, to and under the
Collateral, in each case to secure the full and punctual payment of the
Obligations in accordance with the terms thereof and to secure the performance
of all of the obligations of each Grantor under the Indenture and the other Note
Documents, (iv) represents and warrants that each of Schedules I, II, III, IV,
V, VI, VII, and VIII to the Security Agreement, as amended, supplemented and
modified as set forth on Schedules I, II, III, IV, V, VI, VII, and VIII hereto,
is complete and accurate with respect to the New Grantor as of the date hereof
after giving effect to the New Grantor’s accession to the Security Agreement as
an additional Grantor thereunder and (v) acknowledges and agrees that, from and
after the date hereof, each reference in the Security Agreement to a “Grantor”
or the “Grantors” shall be deemed to include the New Grantor.
          Section 2. Representations and Warranties. The New Grantor hereby
represents and warrants that:
          (a) This Agreement has been duly authorized, executed and delivered by
the New Grantor, and each of this Agreement and the Security Agreement, as
acceded to hereby by the New Grantor, constitutes a valid and binding agreement
of the New Grantor, enforceable against the New Grantor in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
          (b) Attached hereto as Exhibit B is a correct and complete Perfection
Certificate relating to the New Grantor and its Collateral.
          Section 3. Effectiveness. This Agreement and the accession of the New
Grantor to the Security Agreement as provided herein shall become effective with
respect to the New Grantor when the Collateral Agent shall have received (i) a
counterpart of this Agreement duly executed by the New Grantor and (ii) a duly
executed counterpart signature page to the Security Agreement as contemplated
hereby.
          Section 4. Integration; Confirmation. On and after the date hereof,
the Security Agreement and the Schedules thereto shall be supplemented as
expressly set forth herein; all other terms and provisions of the Security
Agreement and the Schedules thereto shall continue in full force and effect and
unchanged and are hereby confirmed in all respects.
          Section 5. Expenses. The New Grantor agrees to pay (i) all
out-of-pocket expenses of the Collateral Agent, including reasonable fees and
disbursements of special and local counsel for the Collateral Agent, in
connection with the preparation, execution and delivery of this Agreement and
any document or agreement contemplated hereby and (ii) all taxes which the
Collateral Agent or any Secured Party may be required to pay by reason of the
security interests granted in the Collateral (including any applicable transfer
taxes).
Form of Accession Agreement

A-2



--------------------------------------------------------------------------------



 



          Section 6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).
          Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile and if so transmitted or signed,
shall, subject to requirements of law, have the same force and effect as a
manually signed original and shall be binding on the New Grantor, the Collateral
Agent and the other Secured Parties. The Administrative Agent may also require
that this Agreement be confirmed by a manually signed original hereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
[Signature Pages Follow]
Form of Accession Agreement

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            [NEW GRANTOR NAME]
      By:           Name:           Title:           WILMINGTON TRUST COMPANY,
     as Collateral Agent
      By:           Name:           Title:        

Signature Page to Accession Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Counterpart to Security Agreement
          The undersigned hereby executes this counterpart to the Security
Agreement dated as of                     , 20___ by the Grantors party thereto
from time to time in favor of Wilmington Trust Company, as Collateral Agent,
and, as of the date hereof, assumes all of the rights and obligations of a
“Grantor” thereunder.
Date:                                        

            [NEW LOAN PARTY NAME]
      By:           Name:           Title:      

[New Grantor Notice Address]
Exhibit A to Accession Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Perfection Certificate
Exhibit B to Accession Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to the Security Agreement
Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II to the Security Agreement
Schedule II

 



--------------------------------------------------------------------------------



 



Schedule III to the Security Agreement
Schedule III

 



--------------------------------------------------------------------------------



 



Schedule IV to the Security Agreement
Schedule IV

 



--------------------------------------------------------------------------------



 



Schedule V to the Security Agreement
Schedule V

 



--------------------------------------------------------------------------------



 



Schedule VI to the Security Agreement
Schedule VI

 



--------------------------------------------------------------------------------



 



Schedule VII to the Security Agreement
Schedule VII

 



--------------------------------------------------------------------------------



 



Schedule VIII to the Security Agreement
Schedule VIII

 



--------------------------------------------------------------------------------



 



EXHIBIT B to Security Agreement
PERFECTION CERTIFICATE
          Reference is made to (i) the Security Agreement, dated as of August 4,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among The Great Atlantic & Pacific Tea Company, Inc. (the
“Company” and a “Grantor”), the Subsidiaries of the Company that are parties
thereto (each a “Grantor” and collectively with the Company, the “Grantors”) and
Wilmington Trust Company, as collateral agent (together with any successor or
successors in such capacity, the “Collateral Agent”) for the benefit of the
Trustee and the Holders, and (ii) the Pledge Agreement, dated as of August 4,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), among the Company, the Subsidiaries of the Company that are
parties thereto and the Collateral Agent. Capitalized terms used but not defined
herein have the meanings assigned in, or by reference in, the Security Agreement
or the Pledge Agreement, as applicable.
          The undersigned hereby certify to the Collateral Agent and each other
Secured Party that, on the Issue Date:
          1. Names.
          (a) The exact corporate name of each Grantor, as such name appears in
its respective certificate of incorporation or any other organizational
document, is set forth on Schedule 1(a).
          (b) Set forth on Schedule 1(b) is each other corporate name each
Grantor has had in the past five years, together with the date of the relevant
change.
          (c) Except as set forth in Schedule 1(c) hereto, no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of corporate organization. If any such change has occurred, include
in Schedule 1(c) the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.
          (d) Set forth in Schedule 1(d) hereto is the state of formation of
each Grantor, the organizational identification number, if any, of each Grantor
that is a registered organization and the Federal Taxpayer Identification Number
of each Grantor. Each Grantor is (i) the type of entity disclosed next to its
name in Schedule 1(d) and (ii) a registered organization except to the extent
disclosed in Schedule 1(d).
          2. Current Locations.
          (a) The chief executive office of each Grantor is located at the
address set forth in Schedule 2(a) attached hereto.
          (b) Set forth in Schedule 2(b) attached hereto are all locations where
each Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an *)
          (c) Set forth in Schedule 2(c) are all the locations where each
Grantor maintains any Equipment or other physical Collateral not identified
above.

 



--------------------------------------------------------------------------------



 



          (d) Set forth in Schedule 2(d) opposite the name of each Grantor are
all the places of business of such Grantor not identified in paragraphs 2(a),
(b) or (c) above.
          (e) Set forth in Schedule 2(e) opposite the name of each Grantor are
the names and addresses of all Persons other than such Grantor that have
possession as a bailee, consignee or warehouseman of any of the Collateral of
such Grantor.
          (f) Set forth on Schedule 2(f) is a list of each deposit account,
brokerage account or securities investment account maintained by any Grantor,
including the name and address of the institution at which the account is
located, the type of account, and the account number. Also set forth on
Schedule 2(f) is a true and correct list of all securities intermediaries with
respect to any such securities accounts, including the name and address of any
such securities intermediary.
          (g) Set forth on Schedule 2(g) is a list of all real property held by
each Grantor, whether owned or leased, and the name of the Grantor that owns or
leases said property.
          (h) Set forth on Schedule 2(h) is a list of all locations currently
used by any Grantor as distribution centers or warehouses, to the extent not
specifically identified as such in paragraph 2(g) above, in which Collateral of
any such Grantor is located. For each such location that is leased by any
Grantor, set forth below is the name and address of the landlord of such
location. For each such location that is a warehouse, set forth below is the
name and address of the operator of such warehouse.
          3. Unusual Transaction. Except for those purchases, acquisitions, and
other transactions as set forth in Schedule 3 attached hereto or otherwise
disclosed in Section 1, all Accounts Receivable have been originated by the
Grantors and all Inventory has been acquired by the Grantors from a Person in
the ordinary course of business.
          4. File Search Reports. File search reports have been obtained from
each central-filing Uniform Commercial Code filing office identified with
respect to such Grantor in Section 1(d) hereof, and such search reports reflect
no liens against any of the Collateral other than those permitted under the
Indenture and Liens that will be terminated on the Issue Date.
          5. UCC Filings. Financing statements on Form UCC-1 in substantially
the form of Schedule 5 hereto have been prepared for filing in the Uniform
Commercial Code filing office in each jurisdiction identified with respect to
such Grantor in Section 1(d) hereof (for each Grantor that is a registered
organization) and in each jurisdiction identified with respect to such Grantor
in Section 2 hereof hereof (for each Grantor that is not a registered
organization).
          6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule
setting forth, with respect to the filings described in Schedule 5 above, each
filing and the filing office in which such filing is to be made.
          7. Stock Ownership and other Equity Interests. Attached hereto as
Schedule 7 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest (the “Equity Interests”) held by, directly or indirectly, any
Grantor and the record and beneficial owners of such Equity Interests. Also set
forth on Schedule 7 is each Equity Interest held by, directly or indirectly, any
Grantor that represents 50% or less of the Equity Interests of the Person in
which such investment was made. Attached hereto as Schedule 7A is an
organizational chart for the Grantors.

 



--------------------------------------------------------------------------------



 



          8. Debt Instruments. Attached hereto as Schedule 8 is a true and
correct list of all promissory notes and other evidence of indebtedness with a
face amount of $500,000 or more held by any Grantor, including all inter-company
notes by any Grantor in favor of any other Grantor or any other Affiliate of
such Grantor.
          9. Intellectual Property.
          (a) Attached hereto as Schedule 9(a) is a list of each Grantor’s
copyrights (including copyrights of software) which are registered with the
United States Copyright Office. (Please include the name of the applicable
Grantor, the name of the copyright, registration number, and date of
registration.) Also attached hereto as Schedule 9(a) is a list of each Grantor’s
applications for copyrights (including for copyrights of software) which are
pending with the United States Copyright Office. (Please include the name of the
applicable Grantor, the name of the copyright for which an application has been
filed, application number, and date of application.) Also attached hereto as
Schedule 9(a) is a list of copyrights licensed by any Grantor. (Please include
the name of the applicable Grantor, the name of the copyright licensed, the name
of the licensor or licensee, and the date of the agreement reflecting such
license arrangement.)
          (b) Attached hereto as Schedule 9(b) is a list of each Grantor’s
patents which are registered with the United States Patent Office. (Please
include the name of the applicable Grantor, the name of the patent, registration
number, and date of registration.) Also attached hereto as Schedule 9(b) is a
list of each Grantor’s patents which are pending with the United States Patent
Office. (Please include the name of the applicable Grantor, the name of the
patent, application number, and date of application.) Also attached hereto as
Schedule 9(b) is a list of patents licensed by any Grantor. (Please include the
name of the applicable Grantor, the name of the patent licensed, the name of the
licensor or licensee, and the date of the agreement reflecting such license
arrangement.)
          (c) Attached hereto as Schedule 9(c) is a list of each Grantor’s
registered trademarks, trade names, and service marks. (Please include name of
each trademark, registration number, date of registration, and jurisdiction in
which the trademark is registered) Also attached hereto as Schedule 9(c) is a
list of each Grantor’s applications for trademarks, trade names, and service
marks. (Please include name of each trademark, application number, date of
application, and jurisdiction in which the application is pending) Also attached
hereto as Schedule 9(c) is a list of trademarks licensed by any Grantor. (Please
include the name of the applicable Grantor, the name of the copyright licensed,
the name of the licensor or licensee, and the date of the agreement reflecting
such license arrangement.)
          10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true
and correct list of commercial tort claims with a value in excess of $1,000,000
held by any Grantor, including a brief description thereof.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has duly executed this certificate
on this                      day of August, 2009.

            THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
      By:           Name:           Title:           EACH OF THE GRANTORS LISTED
ON ANNEX A HERETO
      By:           Name:           Title:           EACH OF THE GRANTORS LISTED
ON ANNEX B HERETO
      By:           Name:           Title:           EACH OF THE GRANTORS LISTED
ON ANNEX C HERETO
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
GRANTORS

 



--------------------------------------------------------------------------------



 



ANNEX B
GRANTORS

 



--------------------------------------------------------------------------------



 



ANNEX C
GRANTORS

 



--------------------------------------------------------------------------------



 



EXHIBIT C to Security Agreement
FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENT AND TRADEMARKS
     This GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS AND TRADEMARKS,
dated as of August 4, 2009 (this “Grant”), is made by and among (i) THE GREAT
ATLANTIC & PACIFIC TEA COMPANY, INC. (the “Company”), a Maryland corporation,
(ii) each subsidiary of the Company listed on Schedule I attached hereto (each
such subsidiary individually a “Guarantor” and collectively, the “Guarantors”)
(the Company and the Guarantors are hereinafter referred to, collectively, as
the “Grantors”), and (iv) WILMINGTON TRUST COMPANY, as collateral agent (in such
capacity, the “Collateral Agent”) for the benefit of Wilmington Trust Company,
as trustee (together with any successor or successors in such capacity, the
“Trustee”) and the Holders (as defined in the Security Agreement), in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom.
W i t n e s s e t h:
      WHEREAS, Grantors are party to an Indenture, dated as of the date hereof
(as amended, restated, amended and restated, modified or supplemented from time
to time and including any agreement extending the maturity of, refinancing or
otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under the
Notes or such agreement or any successor agreement, the “Indenture”) among the
Company, the Guarantors, the Collateral Agent and the Trustee. Each of the
Grantors has, pursuant to the Indenture, unconditionally guaranteed the
Obligations (as defined in the Security Agreement);
     WHEREAS, Grantors are party to a Security Agreement, dated as of the date
hereof, in favor of the Collateral Agent and the Secured Parties (as amended,
restated, or otherwise modified from time to time, the “Security Agreement”);
and
     WHEREAS, pursuant to the Security Agreement, Grantors have executed and
delivered this Grant for the purpose of recording and confirming the grant of
the security interest of the Collateral Agent in the Intellectual Property (as
defined below) with the United States Patent and Trademark Office (“PTO”);
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein and in the Security Agreement, and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Grantors and the
Collateral Agent, on its own behalf and on behalf of the other Secured Parties
(and each of their respective successors or assigns), hereby agree as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms used
herein have the meaning given to them in the Security Agreement. The following
terms shall have the following meanings:
     “Intellectual Property” shall mean all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents (as defined herein), Licenses,
Trademarks (as defined herein), trade secrets, technology, confidential or
proprietary technical and business information, know-how, show-how, data or
information, domain names, mask works, customer lists, vendor lists,
subscription lists, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.
Form of Grant of Security Interest in United States Patents and Trademarks

C-1



--------------------------------------------------------------------------------



 



     “Patents” shall have the meaning given in the Security Agreement and shall
include the patents set forth on Exhibit A.
     “Trademarks” shall have the meaning given in the Security Agreement and
shall include the trademarks set forth on Exhibit B.
     SECTION 2. GRANT OF SECURITY INTEREST. IN FURTHERANCE AND AS CONFIRMATION
OF THE SECURITY INTEREST GRANTED BY THE GRANTORS TO THE COLLATERAL AGENT (FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES) UNDER THE SECURITY
AGREEMENT, AND AS FURTHER SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE OBLIGATIONS, EACH OF THE GRANTORS HEREBY RATIFIES SUCH
SECURITY INTEREST AND GRANTS TO THE COLLATERAL AGENT (FOR ITS OWN BENEFIT AND
THE BENEFIT OF THE OTHER SECURED PARTIES) A CONTINUING SECURITY INTEREST, IN ALL
OF THE PRESENT AND FUTURE RIGHT, TITLE AND INTEREST OF SUCH GRANTOR IN, TO AND
UNDER ITS INTELLECTUAL PROPERTY, WHETHER NOW OWNED OR EXISTING OR HEREAFTER
ACQUIRED OR ARISING, TOGETHER WITH ALL PRODUCTS, PROCEEDS, SUBSTITUTIONS, AND
ACCESSIONS THEREOF, INCLUDING ANY CLAIM BY GRANTORS AGAINST THIRD PARTIES FOR
PAST, PRESENT, OR FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, OR
UNFAIR COMPETITION WITH ANY INTELLECTUAL PROPERTY (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY COLLATERAL”).
     SECTION 3. Intent. This Grant is being executed and delivered by the
Grantors for the purpose of recording and confirming the grant of the security
interest of the Collateral Agent in the Intellectual Property Collateral with
the United States Patent and Trademark Office. It is intended that the security
interest granted pursuant to this Grant is granted in conjunction with, and not
in addition to or limitation of, the Security Interest granted to the Collateral
Agent, for its own benefit and the benefit of the other Secured Parties, under
the Security Agreement. All provisions of the Security Agreement shall apply to
the Intellectual Property Collateral. The Collateral Agent shall have the same
rights, remedies, powers, privileges and discretions with respect to the
security interests created in the Intellectual Property Collateral as in all
other Collateral. In the event of a conflict between this Grant and the Security
Agreement, the terms of the Security Agreement shall control.
     SECTION 4. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents, and the Commissioner for Trademarks and any other
applicable government officer record this Grant.
     SECTION 5. Collateral Agent As Attorney-In-Fact. Each of the Grantors
hereby irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as and for
such Grantor’s true and lawful agent and attorney-in-fact in accordance with
Section 5.03 of the Security Agreement:
          (a) To supplement and amend from time to time EXHIBITS A and B of this
Grant to include any newly developed, applied for, registered, or acquired
Intellectual Property of such Grantor and any intent-to-use Trademark
applications for which a statement of use or an amendment to allege use has been
filed and accepted by the PTO.
          (b) To execute all such instruments, documents, and papers as the
Collateral Agent reasonably determines to be necessary or desirable in
connection with the exercise of such rights and remedies and to cause the sale,
license, assignment, transfer, or other disposition of the Intellectual
Property.
Form of Grant of Security Interest in United States Patents and Trademarks

C-2



--------------------------------------------------------------------------------



 



     SECTION 6. Termination; Release of Intellectual Property Collateral . Upon
termination of the Security Interest in the Intellectual Property Collateral in
accordance with the Security Agreement, the Collateral Agent shall promptly
execute, acknowledge, and deliver to the Grantor, at such Grantor’s expense, an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Intellectual Property Collateral under this
Grant. Any execution and delivery of termination statements, releases or other
documents pursuant to this SECTION 6 shall be without recourse to, or warranty
by, the Collateral Agent or any other Secured Party.
[SIGNATURE PAGE FOLLOWS]
Form of Grant of Security Interest in United States Patents and Trademarks

C-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Grant to be executed by their duly authorized officers as of the date first
above written.

          GRANTORS: THE GREAT ATLANTIC & PACIFIC
TEA COMPANY, INC.
      By:           Name:           Title:        

                  THE ENTITIES LISTED ON SCHEDULE I HERETO, as Guarantors  
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Grant of Security Interest in United States Patents and
Trademarks

 



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT: WILMINGTON TRUST COMPANY, as
Collateral Agent
      By:           Name:           Title:        

Signature Page to Grant of Security Interest in United States Patents and
Trademarks

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Patents
Exhibit A to Grant of Security Interest in United States Patents and Trademarks

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Trademarks
Exhibit B to Grant of Security Interest in United States Patents and Trademarks

 



--------------------------------------------------------------------------------



 



Schedule I
(Guarantors)
Schedule I to Grant of Security Interest in United States Patents and Trademarks

 



--------------------------------------------------------------------------------



 



EXHIBIT D to Security Agreement
FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
     This GRANT OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS, dated as of
August 4, 2009 (this “Grant”), is made by and among (i) THE GREAT ATLANTIC &
PACIFIC TEA COMPANY, INC. (the “Company”), a Maryland corporation, (ii) each
subsidiary of the Company listed on Schedule I attached hereto (each such
subsidiary individually a “Guarantor” and collectively, the “Guarantors”) (the
Company and the Guarantors are hereinafter referred to, collectively, as the
“Grantors”), and (iv) WILMINGTON TRUST COMPANY, as collateral agent (in such
capacity, the “Collateral Agent”) for the benefit of Wilmington Trust Company,
as trustee (together with any successor or successors in such capacity, the
“Trustee”) and the Holders (as defined in the Security Agreement), in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom.
W i t n e s s e t h:
      WHEREAS, Grantors are party to an Indenture, dated as of the date hereof
(as amended, restated, amended and restated, modified or supplemented from time
to time and including any agreement extending the maturity of, refinancing or
otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under the
Notes or such agreement or any successor agreement, the “Indenture”) among the
Company, the Guarantors, the Collateral Agent and the Trustee. Each of the
Grantors has, pursuant to the Indenture, unconditionally guaranteed the
Obligations (as defined in the Security Agreement);
     WHEREAS, Grantors are party to a Security Agreement, dated as of the date
hereof, in favor of the Collateral Agent and the Secured Parties (as amended,
restated, or otherwise modified from time to time, the “Security Agreement”);
and
     WHEREAS, pursuant to the Security Agreement, Grantors have executed and
delivered this Grant for the purpose of recording and confirming the grant of
the security interest of the Collateral Agent in the Intellectual Property (as
defined below) with the United States Copyright Office;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein and in the Security Agreement, and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Grantors and the
Collateral Agent, on its own behalf and on behalf of the other Secured Parties
(and each of their respective successors or assigns), hereby agree as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms used
herein have the meaning given to them in the Security Agreement. The following
terms shall have the following meanings:
     “Copyrights” shall have the meaning given in the Security Agreement and
shall include the copyrights set forth on Exhibit A.
     “Intellectual Property” shall mean all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Copyrights (as defined herein),
Licenses, trade secrets, technology, confidential or proprietary technical and
business information, know-how, show-how, data or information, domain names,
mask works, customer lists, vendor lists, subscription lists, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and
Form of Grant of Security Interest in United States Copyrights

D-1



--------------------------------------------------------------------------------



 



franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
     SECTION 2. GRANT OF SECURITY INTEREST. IN FURTHERANCE AND AS CONFIRMATION
OF THE SECURITY INTEREST GRANTED BY THE GRANTORS TO THE COLLATERAL AGENT (FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES) UNDER THE SECURITY
AGREEMENT, AND AS FURTHER SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE OBLIGATIONS, EACH OF THE GRANTORS HEREBY RATIFIES SUCH
SECURITY INTEREST AND GRANTS TO THE COLLATERAL AGENT (FOR ITS OWN BENEFIT AND
THE BENEFIT OF THE OTHER SECURED PARTIES) A CONTINUING SECURITY INTEREST, IN ALL
OF THE PRESENT AND FUTURE RIGHT, TITLE AND INTEREST OF SUCH GRANTOR IN, TO AND
UNDER ITS INTELLECTUAL PROPERTY, WHETHER NOW OWNED OR EXISTING OR HEREAFTER
ACQUIRED OR ARISING, TOGETHER WITH ALL PRODUCTS, PROCEEDS, SUBSTITUTIONS, AND
ACCESSIONS THEREOF, INCLUDING ANY CLAIM BY GRANTORS AGAINST THIRD PARTIES FOR
PAST, PRESENT, OR FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, OR
UNFAIR COMPETITION WITH ANY INTELLECTUAL PROPERTY (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY COLLATERAL”).
     SECTION 3. Intent. This Grant is being executed and delivered by the
Grantors for the purpose of recording and confirming the grant of the security
interest of the Collateral Agent in the Intellectual Property Collateral with
the United States Copyright Office. It is intended that the security interest
granted pursuant to this Grant is granted in conjunction with, and not in
addition to or limitation of, the Security Interest granted to the Collateral
Agent, for its own benefit and the benefit of the other Secured Parties, under
the Security Agreement. All provisions of the Security Agreement shall apply to
the Intellectual Property Collateral. The Collateral Agent shall have the same
rights, remedies, powers, privileges and discretions with respect to the
security interests created in the Intellectual Property Collateral as in all
other Collateral. In the event of a conflict between this Grant and the Security
Agreement, the terms of the Security Agreement shall control.
     SECTION 4. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, and any other applicable government officer record this
Grant.
     SECTION 5. Collateral Agent As Attorney-In-Fact. Each of the Grantors
hereby irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as and for
such Grantor’s true and lawful agent and attorney-in-fact in accordance with
Section 5.03 of the Security Agreement:
          (a) To supplement and amend from time to time EXHIBIT A of this Grant
to include any newly developed, applied for, registered, or acquired
Intellectual Property of such Grantor.
          (b) To execute all such instruments, documents, and papers as the
Collateral Agent reasonably determines to be necessary or desirable in
connection with the exercise of such rights and remedies and to cause the sale,
license, assignment, transfer, or other disposition of the Intellectual
Property.
     SECTION 6. Termination; Release of Intellectual Property Collateral. Upon
termination of the Security Interest in the Intellectual Property Collateral in
accordance with the Security Agreement, the Collateral Agent shall promptly
execute, acknowledge, and deliver to the Grantor, at such Grantor’s expense, an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Intellectual Property Collateral under this
Grant. Any execution and delivery of
Form of Grant of Security Interest in United States Copyrights

D-2



--------------------------------------------------------------------------------



 



termination statements, releases or other documents pursuant to this SECTION 6
shall be without recourse to, or warranty by, the Collateral Agent or any other
Secured Party.
[SIGNATURE PAGE FOLLOWS]
Form of Grant of Security Interest in United States Copyrights

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Grant to be executed by their duly authorized officers as of the date first
above written.

              GRANTORS:   THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                THE ENTITIES LISTED ON SCHEDULE I HERETO, as Guarantors    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Grant of Security Interest in United States Copyrights

 



--------------------------------------------------------------------------------



 



              COLLATERAL AGENT:   WILMINGTON TRUST COMPANY, as Collateral Agent
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Grant of Security Interest in United States Copyrights

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Copyrights
Exhibit A to Grant of Security Interest in United States Copyrights

 



--------------------------------------------------------------------------------



 



Schedule I
(Guarantors)
Schedule I to Grant of Security Interest in United States Copyrights

 